--------------------------------------------------------------------------------

EXHIBIT 10.1

 

 

STOCK PURCHASE AGREEMENT

by and among

NATIONAL LOAN EXCHANGE, INC.,
as the Company;

DAVID LUDWIG,
as Seller;


 

and

 

HERITAGE GLOBAL, INC.,
as Buyer

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS 1          1.1 Definitions 1          1.2 Interpretation 6
      ARTICLE 2 PURCHASE AND SALE 6          2.1 Sale and Purchase of the
Company Stock; Contribution 6          2.2 Purchase Price 7          2.3
Purchase Price Adjustment 7          2.4 Earn Out Payment 9       ARTICLE 3 THE
CLOSING 11          3.1 Time and Place 11          3.2 Closing Deliveries of
Seller and the Company Parties 11          3.3 Closing Deliveries of Buyer 11  
    ARTICLE 4 REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY PARTIES AND
THE BUSINESS 11          4.1 Organization 11          4.2 Authorization 12      
   4.3 No Violations 12          4.4 Capitalization 12          4.5 Subsidiaries
13          4.6 Financial Statements 13          4.7 Company Indebtedness; No
Undisclosed Liabilities 13          4.8 Absence of Certain Changes 14        
 4.9 Legal Proceedings 15          4.10 Compliance with Law 15          4.11
Environmental Matters 15          4.12 Material Contracts 16          4.13 Taxes
17          4.14 Employees 20          4.15 Employee Benefits 20          4.16
Labor Relations 22          4.17 Real Properties and Related Matters 23        
 4.18 Proprietary Rights 23          4.19 Brokers, Finders and Investment
Bankers 23          4.20 Insurance 24          4.21 Title to Properties 24      
   4.22 Condition of Properties 24          4.23 Transactions with Affiliates 24
         4.24 Adequacy of Assets 25          4.25 Accounts Receivable and Bad
Debts 25          4.26 Books and Records 25          4.27 Powers of Attorney 25
         4.28 Bank Accounts 25

i

--------------------------------------------------------------------------------


         4.29 No Material Misstatements or Omissions 25       ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER 25          5.1 Authorization 26      
   5.2 No Violations 26          5.3 Brokers, Finders and Investment Bankers 26
         5.4 Title to Shares 26       ARTICLE 6 REPRESENTATIONS AND WARRANTIES
OF BUYER 27          6.1 Organization 27          6.2 Authorization 27        
 6.3 No Violations 27          6.4 Brokers and Finders 27       ARTICLE 7
CERTAIN COVENANTS AND AGREEMENTS 27          7.1 Announcements 27          7.2
Tax Matters 28          7.3 Further Assurances 31          7.4 Filings and
Notifications; Cooperation 31          7.5 Buyer’s Benefit Plans 31      
ARTICLE 8 CONDITIONS 32          8.1 Conditions to Obligations of Seller 32    
     8.2 Conditions to Obligations of Buyer 32       ARTICLE 9 INDEMNIFICATION
34          9.1 Indemnification by Seller 34          9.2 Indemnification by
Buyer 35          9.3 Limitations on Indemnification 36          9.4 Survival 37
         9.5 Right of Offset 37       ARTICLE 10 MISCELLANEOUS PROVISIONS 37    
     10.1 Notices 37          10.2 Exhibits and Schedules to this Agreement 38  
       10.3 Assignment; Successors in Interest 38          10.4 Controlling Law;
Integration 38          10.5 Amendment; Waiver 38          10.6 Severability 38
         10.7 Counterparts 39          10.8 No Third-Party Beneficiary 39      
   10.9 JURISDICTION AND FORUM; WAIVER OF JURY TRIAL 39          10.10
Interpretation 40          10.11 Specific Performance and Other Remedies 40    
     10.12 Expenses 40

ii

--------------------------------------------------------------------------------

List of Exhibits and Schedules

Exhibits     Exhibit A - Lease Agreement Exhibit B - Employment Agreement      
Schedules     Schedule 4.1 - Organization Schedule 4.3(a) - Consents and
Approvals Schedule 4.4 - Capitalization Schedule 4.5 - Subsidiaries Schedule
4.7(a) - Company Indebtedness Schedule 4.7(b) - No Undisclosed Liabilities
Schedule 4.7(c)   Closing Costs Schedule 4.8 - Absence of Certain Changes
Schedule 4.9 - Legal Proceedings Schedule 4.10 - Compliance with Law Schedule
4.11 - Environmental Matters Schedule 4.12 - Material Contracts Schedule 4.13 -
Taxes Schedule 4.14 - Employees Schedule 4.15 - Employee Benefits Schedule 4.16
- Labor Relations Schedule 4.17 - Real Properties and Related Matters Schedule
4.18(a) - Proprietary Rights Schedule 4.18(c) - Infringement Schedule 4.19 -
Brokers, Finders, and Investment Bankers Schedule 4.20 - Insurance Schedule
4.23(a) - Transactions with Affiliates Schedule 4.23(b) - Transactions with
Affiliates (Business Employee) Schedule 4.25 - Accounts Receivables and Bad
Debts Schedule 4.28 - Bank Accounts Schedule 5.2 - No Violations Schedule 8.2(a)
- Consents to Material Contracts

iii

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

             THIS STOCK PURCHASE AGREEMENT is effective as of May 31, 2014
(“Effective Date”) by and among National Loan Exchange, Inc., an Illinois
corporation (the “Company”); Heritage Global, Inc., a Florida corporation
(“Buyer”); and David Ludwig (the “Seller”).

P R E A M B L E

             WHEREAS, the Company is engaged in the Business (as defined below);

             WHEREAS, Seller owns all of the issued and outstanding equity
interests of common stock of the Company (the “Shares”); and

             WHEREAS, at the Closing (defined below), Seller desires to sell to
Buyer for cash, and Buyer desires to purchase from Seller, all of the Shares,
upon the terms and subject to the conditions contained in this Agreement.

             NOW, THEREFORE, in consideration of the premises and of the
covenants made herein and of the mutual benefits to be derived herefrom, the
parties hereto, intending to be legally bound, agree as follows:

ARTICLE 1
DEFINITIONS


             1.1         Definitions. The following words and terms as used in
this Agreement shall have the following meanings:

             “Action” means any claim, action, suit or proceeding, arbitral
action, governmental inquiry, criminal prosecution or other investigation.

             “Affiliate” with reference to a specified Person, (a) any Person
that directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with the specified Person, (b) any
other Person who is an officer or director of the specified Person and who owns
or controls 5% or more of any class of equity securities (including any equity
securities issuable upon the exercise of any option or convertible security) of
such specified Person or any of its Affiliates, (c) any Person of which any
Company Party (or other specified Person) shall, directly or indirectly,
beneficially own at least ten percent (10%) of such Person’s outstanding equity
securities, or (d) in the case of a specified Person who is an individual, any
immediate family member, uncle, aunt, nephew, niece or first cousin of such
Person. For purposes of this definition, “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

             “Agreement” means, collectively, this Stock Purchase Agreement, all
Exhibits and Schedules and all amendments made hereto and thereto in accordance
with their terms.

--------------------------------------------------------------------------------

             “Allocation of Purchase Price” has the meaning specified in Section
7.2(j)(i) .

             “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, state or local statute, law, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, directive, judgment,
decree, or other requirement of any Authority (including common law) applicable
to such Person or any of its Affiliates or any of their respective properties,
assets, officers, directors, general partners, members, managers, employees,
consultants, or agents (in connection with such officer’s, director’s, general
partner’s, member’s, manager’s, employee’s, consultant’s or agent’s activities
on behalf of such Person or any of its Affiliates).

             “Benefit Plans” has the meaning specified in Section 4.15(a) .

             “Business” means the business of purchasing and selling distressed
financial assets, facilitating such purchases and sales and other operations of
any of the Company Parties as of the Effective Date or transferred to Company
Parties at or prior to Closing in accordance with this Agreement.

             “Business Employees” has the meaning specified in Section 4.14.

             “Business Insurance Policies” has the meaning specified in Section
4.20.

             “Buyer” has the meaning specified in the introductory paragraph to
this Agreement.

             “Buyer Documents” means this Agreement and each agreement, document
or instrument required to be delivered or caused to be delivered by Buyer in
connection with this Agreement and the Contemplated Transactions.

             “Buyer Indemnified Parties” has the meaning specified in Section
9.1.

              “Buyer’s Tax Indemnity” has the meaning specified in Section
7.2(d)(ii) .

             “Calculation Period” means (a) the period beginning on the
Effective Date and ending on the first anniversary of the Effective Date, and
(b) each of the twelve (12) month periods ending on the second, third and fourth
anniversaries of the Effective Date, respectively.

             “Closing” have the meanings specified in Section 3.1.

             “COBRA” has the meaning specified in Section 4.15(f) .

             “Code” means the Internal Revenue Code of 1986, as amended.

             “Company” has the meaning specified in the introductory paragraph
to this Agreement.

             “Company Indebtedness” means (a) all indebtedness of the Company
Parties for borrowed money, (b) all obligations of the Company Parties for the
deferred purchase price of property or assets, (c) all obligations of the
Company Parties evidenced by notes, bonds, debentures or other similar
instruments, (d) all capital leases, (e) any letters of credit issued under
letter of credit facilities or other similar facilities, (f) all indebtedness of
any other Person guaranteed in any manner by any Company Party, which in the
case of clauses (a) through (f), shall include all accrued interest thereon and
applicable prepayment premiums and any other fees, costs or expenses payable in
connection therewith, including breakage costs, all of which Company
Indebtedness is described on Schedule 4.7(a).

2

--------------------------------------------------------------------------------

             “Company Parties” means the Company and its wholly-owned
Subsidiaries, NLEX, LLC and Solutions Management Group International, LLC.

             “Contemplated Transactions” means the purchase and sale of the
Shares and the execution, delivery and performance of and compliance with this
Agreement and all other Contracts, documents and instruments to be executed and
delivered pursuant to this Agreement.

             “Contract” means any contract, agreement, indenture, note, bond,
instrument, lease, conditional sales contract, mortgage, license (excluding any
off-the-shelf, shrink-wrap, or click-wrap licenses or website terms of use),
franchise agreement, concession agreement, insurance policy, security interest,
guaranty, binding commitment or other agreement or arrangement, whether written
or oral.

             “Disclosure Schedules” has the meaning specified in Article 4.

             “Dollars” or “$” shall mean the United States Dollar.

             “Earn-Out Period” means the period beginning on the Effective Date
and ending on the fourth anniversary of the Effective Date.

             “EEOC” has the meaning specified in Section 4.16.

             “Employment Agreement” has the meaning specified in Section 8.2(j)
.

             “Environmental Laws” has the meaning specified in Section 4.11(a) .

             “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

             “ERISA Affiliate” means any Person who for purposes of Title IV of
ERISA is a member of the Company’s controlled group, or under common control
with the Company within the meaning of Section 414 of the Code, as amended.

             “Financial Statements” means the consolidated balance sheet of the
Company Parties as of December 31, 2011, 2012 and 2013, and the related income
statements for the years then ended, and the monthly balance sheet and related
monthly income statement of the Company Parties for the four months ending April
30, 2014.

             “Governmental Authority” means any government, any governmental or
quasi governmental entity, department, commission, board, bureau, agency or
instrumentality, and any court, tribunal or judicial body, in each case whether
federal, state, county, provincial, local or foreign.

3

--------------------------------------------------------------------------------

             “Governmental Order” means any statute, rule, regulation, order,
judgment, injunction, decree, stipulation or determination issued, promulgated
or entered by or with any Governmental Authority of competent jurisdiction.

             “Hazardous Substances” has the meaning specified in Section 4.11(a)
.

             “Key Employees” means David Ludwig, Aaron Hadam, Tom Ludwig or
Chris Jenkins.

             “Knowledge” means, with respect to any Company Party making a
representation to its “knowledge” (whether or not capitalized) those facts and
circumstances actually known by any of David Ludwig, Aaron Hadam, Tom Ludwig,
Norm Slaznik or Chris Jenkins.

             “Law” shall mean any law, statute, ordinance, regulation, rule,
notice requirement, court decision, agency guideline, principle of law and order
of any foreign, federal, state or local government and any other governmental
department or agency, including environmental, healthcare, energy, motor vehicle
safety, public utility, zoning, building and health codes, occupational safety
and health, and laws respecting employment practices, employee documentation,
terms and conditions of employment and wages and hours.

             “Lease Agreement” has the meaning specified in Section 8.2(1) .

             “Leased Real Property” has the meaning specified in Section 4.17.

             “Liability” means any indebtedness, obligation or other liability
(whether absolute, accrued, matured, contingent, known or unknown, fixed or
otherwise, determined or determinable or whether due or to become due),
including without limitation, any fine, penalty, expense, judgment, award or
settlement respecting any judicial administrative or arbitration proceeding,
damage, loss, claim or demand.

             “Licensed IP” means all of the intellectual property rights
licensed to any Company Party which are used in the Business.

             “Liens” means any security interest, pledge, mortgage, lien,
charge, adverse claim of ownership or use, restriction on transfer (such as a
right of first refusal or other similar right), defect of title, or other
encumbrance of any kind or character.

             “Losses” has the meaning specified in Section 9.1.

             “Material Adverse Effect” means any event, fact, circumstance,
condition, development, change in, effect or occurrence that, individually or in
the aggregate with any other event, fact, circumstance, condition, development,
change in, effect or occurrence, has had or could reasonably be expected to have
a materially adverse effect on the business, assets, operation, condition
(financial or otherwise), or results of operations of the Business, taken as a
whole.

             “Material Contracts” has the meaning specified in Section 4.12.

             “NLRB” has the meaning specified in Section 4.16.

4

--------------------------------------------------------------------------------

             “Permits” has the meaning specified in Section 4.10.

             “Permitted Liens” means liens for mechanics’ and materialmen’s
liens and workmen’s, repairmen’s, warehousemen’s and carriers’ liens arising in
the ordinary course of the Business, the obligations of which are not overdue or
otherwise delinquent.

             “Person” means an individual, firm, partnership, limited liability
company, association, unincorporated organization, trust, corporation, or any
other entity or organization including, without limitation, a government or
political subdivision or any department, agency or instrumentality thereof.

             “Proprietary Rights” means all of the following intellectual
property rights owned by, issued to or licensed to any Company Party which are
used in the Business, that, now or hereafter, may be secured throughout the
world: (a) patents, patent rights, patent applications, patent disclosures and
inventions and improvements thereto (whether or not patentable and whether or
not reduced to practice) and any reissues, continuations, continuations-in-part,
revisions, extensions, renewals or reexaminations thereof; (b) internet domain
names, trademarks, service marks, trade dress, logos, domain names, trade names
and corporate names together with all goodwill associated therewith; (c)
copyrights (registered or unregistered) and copyrightable works and
registrations, applications for registration and renewals thereof; (d) trade
secrets and confidential business information; (e) computer software, data, data
bases, systems and related documentation; (f) other proprietary rights; (g) all
copies and tangible embodiments of the foregoing (in whatever form or medium),
and (h) licenses granting any rights with respect to any of the foregoing.

             “Purchase Price” shall mean an amount equal to $2,000,000 minus the
amount of Company Indebtedness as of Closing (whether paid off by Buyer at the
Closing or remaining outstanding after the Closing as an obligation of any
Company Party in accordance with Section 2.2(b)(i)) .

             “Real Property Leases” has the meaning specified in Section 4.17.

             “Section 338(h)(10) Election” has the meaning set forth in Section
7.2(j)(i) .

             “Seller” has the meanings specified in the introductory paragraph
of this Agreement.

             “Seller Closing Costs” means the fees and expenses of any legal
counsel to Seller and any Company Party and any other attorneys, accountants,
advisors, consultants, investment bankers, finders or agents to Seller or any
Company Party incurred in connection with the Contemplated Transactions at or
prior to Closing.

             “Seller Documents” means this Agreement and each agreement,
document or instrument required to be delivered or caused to be delivered by
Seller or any Company Party in connection with this Agreement and the
Contemplated Transactions.

             “Seller’s Tax Indemnity” has the meaning specified in Section
7.2(d)(i) .

             “Shares” has the meaning specified in the Preamble hereto.

5

--------------------------------------------------------------------------------

             “Subsidiary” shall mean with respect to any specified Person, any
other Person (a) whose board of directors or similar governing body, or a
majority thereof, may presently be directly or indirectly elected or appointed
by such specified Person, (b) whose management decisions and corporate actions
are directly or indirectly subject to the present control of such specified
Person, and/or (c) whose voting securities are more than 50% owned, directly or
indirectly, by such specified Person.

             “Tax” or “Taxes” means any federal, state, county, provincial,
local or foreign income, gross receipts, sales, use, ad valorem, employment,
severance, transfer, gains, profits, excise, franchise, property, capital stock,
premium, minimum and alternative minimum or other taxes, fees, levies, duties,
assessments or charges of any kind or nature whatsoever imposed by any
Governmental Authority (whether payable directly or by withholding and including
any tax liability incurred or borne as a transferee or successor or by contract,
or otherwise), together with any interest, penalty (civil or criminal), or
additional amounts imposed by, any Governmental Authority with respect thereto.

             “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

             “Transfer Taxes” has the meaning specified in Section 7.2(d) .

             “Warn Act” means the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. Sections 2101-2109 and related regulations, as amended.

             1.2         Interpretation. The following provisions shall govern
the interpretation of this Agreement:

                             (a)         Headings or captions are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

                             (b)         Words importing the singular number
only shall include the plural and vice versa and words importing the masculine
gender shall include the feminine and neuter genders and vice versa and words
importing individuals shall include Persons and vice versa.

                             (c)         Reference to any Person includes such
Person’s successors and assigns, if applicable, but only if such successors and
assigns are permitted by this Agreement.

                             (d)         With respect to the determination of
any period of time, “from” means “from and including” and “to” means “to but
excluding.”

ARTICLE 2
PURCHASE AND SALE


             2.1         Sale and Purchase of the Company Stock; Contribution.
At the Closing (i) Seller shall sell, assign, convey and transfer to Buyer all
of the Shares, and shall deliver to Buyer the stock certificates representing
all the Shares, with duly executed stock powers reasonably satisfactory to
Buyer, in proper form for transfer, free and clear of all Liens, except for the
Permitted Liens, and (ii) Buyer shall pay and deliver the Purchase Price with
respect to the Shares in the manner and as set forth in Section 2.2 below.

6

--------------------------------------------------------------------------------

             2.2         Purchase Price.

                             (a)         At the Closing, Buyer shall pay to
Seller an aggregate amount equal to the Purchase Price, subject to adjustment as
provided in Section 2.3 in immediately available funds by wire transfer to an
account designated by Seller.

                             (b)         At the Closing, Company shall (i) repay
the Company Indebtedness outstanding immediately prior to the Closing in full to
the party or parties entitled thereto, except to the extent Buyer determines
such Company Indebtedness shall remain outstanding after the Closing, and (ii)
pay the Seller Closing Costs to the Persons to whom they are owed.

             2.3         Purchase Price Adjustment.

                             (a)         Effective Date Adjustment.

             (i)         At Closing, Seller shall provide Buyer with an
estimated balance sheet of the Company as of the open of business on the
Effective Date (the “Closing Balance Sheet”) and a statement of the estimated
Closing Working Capital. “Closing Working Capital” means (x) the sum of the
non-cash and cash current assets of the Company Parties and the cash of the
Company Parties that exceeds two hundred fifty thousand dollars ($250,000), less
(y) the current liabilities of the Company Parties. Prior to the Closing, Seller
shall have removed all cash from the Company, except for two hundred fifty
thousand dollars ($250,000) (“Seller Loan”) which Seller will provide at
Closing, through cash immediately available to the Seller including any of the
Purchase Price being paid by Buyer, as a loan to Company and which shall not be
considered in the calculation of the Company’s Closing Working Capital. The
calculation of Closing Working Capital shall not include Company Indebtedness to
be paid at Closing as provided in Subsection 2(b) above.

             (ii)         At Closing, if the Closing Working Capital is less
than $0, the Purchase Price will be decreased by the amount which the Closing
Working Capital is less than $0. If the Closing Working Capital is greater than
$0, the Purchase Price at Closing will be increased by the amount which the
Closing Working Capital exceeds $0. The term “Adjusted Purchase Price”, as used
herein, shall mean the Purchase Price at Closing as increased or decreased (if
at all) by this Section 2.3(a) .

                             (b)         Post-Effective Date Purchase Price
Adjustment.

             (i)         The Closing Balance Sheet and the Seller’s calculation
of Closing Working Capital delivered by Seller to Buyer shall be conclusive and
binding upon the Parties unless Buyer, within sixty (60) calendar days after
Closing notifies Seller in writing that Buyer disputes any of the amounts set
forth therein, specifying the nature of the dispute and the basis therefor. The
Parties shall in good faith attempt to resolve any such dispute. If the Parties
do not reach an agreement in resolving any and all such disputes within twenty
(20) calendar days after notice is given by Seller to Buyer pursuant to the
second preceding sentence, the parties shall jointly select and engage an
independent accounting firm (other than Buyer’s or Seller’s accounting firm)
(the “Independent Accountant”) to resolve any remaining disputes regarding the
Closing Balance Sheet and the Seller’s calculation of Closing Working Capital.
If the parties cannot agree on the selection of an independent accounting firm
to act as the Independent Accountant, the parties shall request the American
Arbitration Association to appoint such a firm, and such appointment shall be
conclusive and binding on the parties. Promptly, but no later than twenty (20)
calendar days after acceptance of its appointment as Independent Accountant, the
Independent Accountant shall determine (it being understood that in making such
determination, the Independent Accountant shall be functioning as an expert and
not as an arbitrator), based solely on written submissions by Buyer and Seller,
each containing a computation of and explanation of the basis for its
computation of Closing Working Capital (the final submission made by Buyer and
Seller to the Independent Accountant being referred to herein as such Party’s
“Final Submission”), and not by independent review, only those issues in dispute
and shall render a written report as to the resolution of the disputes and the
resulting computation of the Closing Working Capital. Such written report shall
be conclusive and binding on the Parties. All proceedings conducted by the
Independent Accountant shall take place in Edwardsville, Illinois. In resolving
any disputed item, the Independent Accountant (x) shall be bound by the
provisions of this Section 2.3 and (y) may not assign a value to any item
greater than the greatest value for such item claimed by either party or less
than the smallest value for such item claimed by either party. The fees, costs
and expenses of the Independent Accountant shall be borne solely by the party
whose calculation of Closing Working Capital, as reflected in such party’s Final
Submission, is furthest in amount, whether positive or negative, from the amount
of Closing Working Capital as determined by the Independent Accountant.

7

--------------------------------------------------------------------------------

           (ii)         Upon final determination of the actual Closing Working
Capital as provided in Section 2.3(b)(i), the following shall occur: (A) if the
actual Closing Working Capital is more than the estimated Closing Working
Capital determined by Seller at Closing, then the Adjusted Purchase Price shall
be increased by such excess and Buyer shall promptly, but no later than seven
(7) days after such final determination, pay the amount of such difference to
Seller and (B) if the actual Closing Working Capital is less than the estimated
Closing Working Capital determined by Seller at Closing, Buyer shall deduct such
deficiency as follows: (1) from the Seller Loan, and (2) if the Seller Loan is
insufficient to fully pay the deficiency, Seller shall promptly pay such
difference to Buyer. Any payment pursuant to this Section 2.3(b)(ii) shall be
made at a mutually convenient time and place by wire transfer by Buyer or
Seller, as the case may be, of immediately available funds to the account of
such other Party as may be designated in writing by such other Party. After the
final determination of the actual Closing Working Capital, Buyer shall pay to
Seller within five (5) days any portion of the Seller Loan not used to satisfy
adjustments pursuant to this Section 2.3(b)(ii) .

8

--------------------------------------------------------------------------------

                             (c)         Purchase Price Adjustment. Any payment
pursuant to this Section 2.3 shall be treated for all Tax purposes as an
adjustment to the Purchase Price.

             2.4         Earn Out Payment.

                             (a)         As additional Purchase Price for the
Shares, Buyer shall pay to Seller with respect to each Calculation Period an
amount, if any (each, an “Earn-out Payment”), equal to the Net Profits (defined
below) of the Company Parties during the applicable Calculation Period;
provided, that in no event shall Buyer be obligated to pay Seller Earn-Out
Payments exceeding five million dollars ($5,000,000) in the aggregate. “Net
Profits” shall mean the product of: (A) fifty percent (50%) multiplied by (B)
the sum of (i) gross revenues actually received by the Company Parties in
connection with the operation of the Business, minus (ii) all Losses of the
Company Parties customarily incurred by the Company Parties over the ordinary
course of their doing business unless otherwise approved by Seller, minus (iii)
all expenses of the Company Parties, whether paid by any Company Party or by
Buyer or its Affiliates on behalf of any Company Party (including without
limitation, all Company Party overhead expenses, salaries, bonuses, benefits and
perquisites paid to employees and independent contractors of any Company Party,
commissions, fees and other payments made to third parties and Losses incurred
by any Company Party), that are customarily incurred by the Company Parties or
its Affiliates, as the case may be, over the ordinary course of their doing
business unless otherwise approved by Seller, minus (iv) the Overhead Expenses
(defined below), and minus (v) the Capital Expenses (defined below). “Overhead
Expenses” shall mean all overhead expenses of Buyer arising out of or relating
to Buyer’s compliance with its obligations as a public company, which are
allocated to the Company Parties in Buyer’s reasonable discretion and approved
by Seller in Seller’s reasonable discretion. “Capital Expenses” shall mean any
funds provided by Buyer for transactions to be consummated by any Company Party,
provided that the terms of such funding shall be consistent with terms available
from unrelated third parties and mutually agreed upon by Buyer and Seller.

                             (b)         Procedures Applicable to Determination
of the Earn-out Payments.

             (i)         On or before the date which is sixty (60) days after
the last day of each Calculation Period (each such date, an ”Earn-Out
Calculation Delivery Date”), Buyer shall prepare and deliver to Seller a written
statement (in each case, an “Earn-out Calculation Statement”) setting forth in
reasonable detail its determination of Net Profits for the applicable
Calculation Period and its calculation of the resulting Earn-Out Payment (in
each case, an “Earn-Out Calculation.

             (ii)         Seller shall have ten (10) days after receipt of the
Earn-Out Calculation Statement for each Calculation Period (in each case, the
“Review Period”) to review the Earn-Out Calculation Statement and the Earn-Out
Calculation set forth therein. During the Review Period, Seller shall have the
right to inspect the books and records of any Company Party during normal
business hours at such Company Party’s offices, upon reasonable prior notice and
solely for purposes reasonably related to the determinations of Net Profits and
the resulting Earn-Out Payment. Prior to the expiration of the Review Period,
Seller may object to the Earn-Out Calculation set forth in the Earn-Out
Calculation Statement for the applicable Calculation Period by delivering a
written notice of objection (an “Earn-Out Calculation Objection Notice”) to
Buyer. Any Earn-Out Calculation Objection Notice shall specify the items in the
applicable Earn-Out Calculation disputed by Seller and shall describe in
reasonable detail the basis for such objection, as well as the amount in
dispute. If Seller fails to deliver an Earn-Out Calculation Objection Notice to
Buyer prior to the expiration of the Review Period, then the Earn-Out
Calculation set forth in the Earn-Out Calculation Statement shall be final and
binding on the Parties hereto. If Seller timely delivers an Earn-Out Calculation
Objection Notice, Buyer and Seller shall negotiate in good faith to resolve the
disputed items and agree upon the resulting amount of the Net Profits and the
Earn-Out Payment for the applicable Calculation Period. If Buyer and Seller are
unable to reach agreement within fifteen (15) days after such an Earn-Out
Calculation Objection Notice has been given, all unresolved disputed items shall
be promptly referred to the Independent Accountant. The Independent Accountant
shall be directed to render a written report on the unresolved disputed items
with respect to the applicable Earn-Out Calculation as promptly as practicable,
but in no event greater than fifteen (15) days after such submission to the
Independent Accountant, and to resolve only those unresolved disputed items set
forth in the Earn-Out Calculation Objection Notice. If unresolved disputed items
are submitted to the Independent Accountant, Buyer and Seller shall each furnish
to the Independent Accountant such work papers, schedules and other documents
and information relating to the unresolved disputed items as the Independent
Accountant may reasonably request. The Independent Accountant shall resolve the
disputed items based solely on the applicable definitions and other terms in
this Agreement and the presentations by Buyer and Seller, and not by independent
review. The resolution of the dispute and the calculation of Net Profits that is
the subject of the applicable Earn-Out Calculation Objection Notice by the
Independent Accountant shall be final and binding on the parties hereto. The
fees and expenses of the Independent Accountant shall be borne by Seller and
Buyer in proportion to the amounts by which their respective calculations of Net
Profits differ from Net Profits as finally determined by the Independent
Accountant.

9

--------------------------------------------------------------------------------

                             (c)         Timing of Payment of Earn-out Payments.
Any Earn-Out Payment that Buyer is required to pay pursuant to Section 2.4(a)
hereof shall be paid in full no later than five (5) days following the date upon
which the determination of Net Profits for the applicable Calculation Period
becomes final and binding upon the parties as provided in Section 2.4(b)(ii)
(including any final resolution of any dispute raised by Seller in an Earn-Out
Calculation Objection Notice).

                             (d)         Post-Closing Operation of the Company
Parties. Subject to Section 7.6 of this Agreement, subsequent to the Closing,
Buyer shall have sole discretion with regard to all matters relating to the
operation of the Company Parties.

10

--------------------------------------------------------------------------------

                             (e)         Treatment of Earn-Out payment. Any
payment pursuant to this Section 2.4 shall be deemed part of the Purchase Price.

ARTICLE 3
THE CLOSING


             3.1         Time and Place. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place on June 2, 2013.
The Closing shall take place at the offices of Harwell Howard Hyne Gabbert &
Manner, P.C., 333 Commerce Street, Suite 1500, Nashville, Tennessee 37201, or
such other place or in such other manner, electronic or otherwise, as shall be
mutually agreed upon by the parties. Closing shall be effective as of 11:59 p.m.
on the Effective Date (the “Effective Time”).

           3.2         Closing Deliveries of Seller and the Company Parties.

                             (a)         Instruments of Transfer and Assignment;
Certificates. At the Closing, Seller shall execute and deliver, or cause to be
delivered, to Buyer the instruments, certificates and other documents effecting
transfer that are identified in Section 2.1, as well as other such documents
reasonably requested by Buyer to effect the Contemplated Transactions.

                             (b)         Other Deliveries. At the Closing, the
Company Parties and Seller shall execute and deliver, or cause to be executed
delivered to Buyer, the instruments, certificates and other documents identified
in Section 8.2.

             3.3         Closing Deliveries of Buyer.

                             (a)         Purchase Price. At the Closing, Buyer
shall deliver the Purchase Price as provided in Section 2.2.

                             (b)         Other Deliveries. At the Closing, Buyer
shall execute and deliver, or cause to be delivered to Seller, the instruments,
certificates and other documents identified in Section 8.1(a) .

ARTICLE 4
REPRESENTATIONS AND WARRANTIES REGARDING
THE COMPANY PARTIES AND THE BUSINESS


             Except as specifically set forth on the disclosure schedules
attached to this Agreement (the “Disclosure Schedules”), as a material
inducement to Buyer to enter into this Agreement and consummate the Contemplated
Transactions, the Company represents and warrants to Buyer that the statements
contained in this Article 4 are true and correct as of the Effective Time. All
representations and warranties made in this Article 4 with respect to each
Company Party shall be deemed to be made (as applicable) with respect to any
predecessor entities.

             4.1         Organization. Each Company Party is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on the Business
as now being conducted. Each Company Party is duly qualified to transact
business, and is in good standing as a foreign entity in each jurisdiction where
the character of its activities requires such qualification, which jurisdictions
are set forth on Schedule 4.1. The Company has heretofore made available to
Buyer accurate and complete copies of the charter, bylaws and other
organizational documents of each Company Party, as the case may be, as currently
in effect, and has made available to Buyer copies of its minute books and equity
records, and such books and records are accurate and complete.

11

--------------------------------------------------------------------------------

             4.2         Authorization. Each Company Party has full power and
authority to execute and deliver this Agreement (as applicable) the Seller
Documents and to perform its obligations under this Agreement and the Seller
Documents and to consummate the Contemplated Transactions. The execution and
delivery of this Agreement and the Seller Documents by each Company Party and
the performance by each Company Party of its obligations hereunder and
thereunder and the Contemplated Transactions have been duly and validly
authorized by all necessary action on the part of each Company Party. This
Agreement and each of the other Seller Documents have been duly executed and
delivered by each Company Party (as applicable) and is or once executed shall be
the legal, valid and binding agreement of such Company Party, enforceable
against it in accordance with their terms, subject to applicable bankruptcy,
insolvency and other similar Laws affecting the enforceability of creditor’s
rights generally, general equitable principles and the discretion of the courts
in granting equitable remedies.

             4.3         No Violations.

                             (a)         Consents and Approvals. Except as set
forth in Schedule 4.3(a), the execution, delivery and performance of this
Agreement and the Seller Documents, the consummation of the Contemplated
Transactions and the fulfillment of and compliance with the terms and conditions
of this Agreement and the Seller Documents do not and shall not violate or
conflict with, constitute a breach of or default under, result in the loss of
any benefit under, or permit the acceleration of any obligation under, (i) the
charter or other organizational document of any Company Party, (ii) any Contract
to which any Company Party is a party or by which any Company Party (or any of
its respective properties or assets) is subject or bound, (iii) any Governmental
Order to which any Company Party is a party or by which such Seller or any of
its respective properties or assets is bound, or (iv) any Law applicable to such
Seller.

                             (b)         Except as set forth on Schedule 4.3(a),
no consent, approval, order or authorization of, or registration, declaration,
notice or filing with, any (i) Governmental Authority or other Person or (ii)
party to a Contract is required in connection with the execution, delivery or
performance of this Agreement and the Seller Documents by any Company Parties or
the consummation of the Contemplated Transactions.

             4.4         Capitalization. The authorized and issued and
outstanding equity interests of each Company Party (and each beneficial owner
thereof) are as set forth on Schedule 4.4. The Shares of the Company and equity
of the Subsidiaries have been duly authorized and validly issued, are fully paid
and nonassessable and are owned as set forth on Schedule 4.4. Except as set
forth on Schedule 4.4, there are no other equity interests of any Company Party
outstanding, and there are no subscriptions, options, convertible securities,
calls, rights, warrants or other agreements, claims or commitments of any nature
whatsoever obligating any Company Party or issue, transfer, deliver or sell, or
cause to be issued, transferred, delivered or sold, additional equity interests
of any Company Party or obligating any Company Party to grant, extend or enter
into any such Contract. No Person has any rescission rights with respect to any
issuance of equity interests of any Company Party. There are no registration
rights agreements, shareholder agreements, voting trusts or agreements, proxies
or other agreements, instruments or understandings with respect to any equity
interests of any Company Party.

12

--------------------------------------------------------------------------------

             4.5         Subsidiaries. The direct and indirect Subsidiaries of
each Company Party are listed on Schedule 4.5. The Company owns directly or
indirectly each of the outstanding shares of capital stock or other equity
interests of each of the Subsidiaries. There are no outstanding options, or
other rights of any kind to acquire any equity interests of any Subsidiary or
securities convertible into or exchangeable for such interests. Except as set
forth on Schedule 4.5, no Company Party owns directly or indirectly any interest
or investment (whether equity or debt) in any Person (other than investments in
short-term investment securities).

             4.6         Financial Statements.

                             (a)         The Financial Statements have been
prepared in accordance with GAAP, applied on a consistent basis throughout the
periods indicated. Such Financial Statements are true, complete and accurate in
all respects and fairly present the financial condition and results of
operations of each Company Party as of the dates and for the periods indicated
thereon.

                             (b)         With the exception of the liabilities
set forth in the Financial Statements and the liabilities incurred in the
ordinary course of the business of each Company Party since the December 31,
2013, no Company Party has any liabilities with respect to the Business of any
nature, whether absolute, accrued, contingent or otherwise or whether due or to
become due. There are no conditions existing with respect to the properties,
assets or personnel of any Company Party that might adversely affect the Shares,
the assets or the financial condition or prospects of the Business.

                             (c)         Each Company Party has designed and
maintains disclosure controls and procedures to ensure that material information
relating to the Company Party is made known to such Company Party’s executive
officers by others employed by such Company Party. Each Company Party has
designed and maintains internal control over financial reporting to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. There are no significant deficiencies or material weaknesses in the design
or operation of internal control over financial reporting that are could affect
such Company Party’s ability to record, process, summarize and report financial
information.

             4.7         Company Indebtedness; No Undisclosed Liabilities.

                             (a)         Except as set forth on Schedule 4.7(a),
there is no Company Indebtedness.

                             (b)         Other than as disclosed on Schedule
4.7(b), to the Knowledge of Company, there are no Liabilities of any Company
Party, other than Liabilities disclosed or provided for in the Financial
Statements or incurred in the ordinary course of business consistent with past
practice since December 31, 2013 (none of which result from, arise out of,
relate to, are in the nature of, or were caused by any breach of contract,
breach of warranty, tort, infringement or violation of Law).

13

--------------------------------------------------------------------------------

                             (c)         Schedule 4.7(c) sets forth all of the
Seller Closing Costs.

             4.8         Absence of Certain Changes. Except as set forth in
Schedule 4.8, since December 31, 2013, each Company Party has operated the
Business only in the usual and ordinary course consistent with past practice,
and without limiting the generality of the foregoing there has not occurred any
event, circumstance or condition that has had or that could reasonably be
expected to have a Material Adverse Effect and no Company Party has (nor has it
committed or agreed to, whether by written Contract or otherwise):

                             (a)         permitted or allowed any of its assets
or properties, whether tangible or intangible, to be mortgaged, pledged or made
subject to any Lien, other than Permitted Liens that shall be released at or
prior to Closing;

                             (b)         incurred any Liability except in the
ordinary course of business consistent with past practice;

                             (c)         incurred any Company Indebtedness or
suffered any bad debt;

                             (d)         suffered any change in its business
relationship with any of its customers, distributors or suppliers;

                             (e)         entered into any employment Contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing employment Contract;

                             (f)         made any loan to, or entered into any
other transaction or Contract with, any of its equity holders, directors,
officers, employees and consultants;

                             (g)         delayed or postponed the payment of any
accounts payable or commissions or any other Liability or agreed or negotiated
with any Person to extend the payment date of any accounts payable or
commissions or any other Liability or accelerated the collection of (or
discounted) any accounts or notes receivable or made any changes to the
customary methods of operations of such Person;

                             (h)         cancelled any of its debts or waived
any claims or rights, or sold, transferred or otherwise disposed of any
properties or assets (real, personal or mixed, tangible or intangible), except
in transactions in the ordinary course of business and consistent with past
practice, such as the sale of inventory and the use of supplies;

                             (i)         declared or paid any dividends on or
made any other distributions (whether in cash, stock or property) in respect of
any of its capital stock; or

                             (j)         made any Tax election or changed an
existing election or settled or compromised any Liability with respect to Taxes
of any Company Party.

14

--------------------------------------------------------------------------------

             4.9         Legal Proceedings. Except as set forth in Schedule 4.9,
there are no (and in the last 3 years, there have been no) Actions pending or
threatened by or against any Company Party or the Business and, to the Knowledge
of the Company, there is no reasonable basis for any such Action. Except as set
forth on Schedule 4.9, no Company Party is subject to or bound by any
Governmental Order or any settlement agreement.

             4.10       Compliance with Law. Schedule 4.10 sets forth all
authorizations, accreditations, approvals, licenses and orders of and from all
Governmental Authorities held by any Company Party (the “Permits”). Only the
Permits marked with an asterisk on Schedule 4.10 are required to carry on the
Business as it is now being conducted, to own or hold under lease the properties
and assets it owns or holds under lease and to perform all of its obligations
under the Contracts to which it is a party. Except as is set forth on Schedule
4.10, no suspension, cancellation or termination of any Permit is threatened
other than the expirations of Permits requiring renewal in the ordinary course
of business, and, to the Knowledge of the Company, there is no basis therefor.
Except as is set forth on Schedule 4.10, the Company Parties are in compliance
with all Applicable Laws and Permits to which the Business and the Company
Parties are subject, and no Company Party has received any claim or notice that
they are not in such compliance.

             4.11       Environmental Matters.

                             (a)         For purposes of this Agreement, the
term “Environmental Laws” shall mean all foreign, federal, state and local laws,
regulations, ordinances, decrees and orders relating to the environment, health
and safety, including, without limitation, regulation of Hazardous Substances or
any other material or substance which constitutes a health, safety or
environmental hazard to any person or property, including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, and the Resource Conservation and Recovery Act of 1980, as
amended. For the purposes of this Agreement, the term “Hazardous Substances”
means any solid, liquid or gaseous material, alone or in combination, mixture or
solution, which is defined, listed or identified as hazardous (whether a
substance, material or waste), “toxic,” “pollutant” or “contaminant” pursuant to
Environmental Laws, including, without limitation asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon, mold, petroleum
or petroleum products and any other material or substance limited, controlled or
regulated under any applicable Environmental Laws.

                             (b)         Except as set forth on Schedule 4.11:
(i) each Company Party is and has been in compliance in all material respects
with all Environmental Laws, and does not have any Liabilities under any
Environmental Laws with respect to any properties and assets (whether real,
personal or mixed) in which such Company Party has or had an ownership,
leasehold or other interest; (ii) no Company Party has received at any time any
citation, notice or other communication from any Governmental Authority
regarding any alleged, actual or potential violation by such Company Party of
any Environmental Law, or any alleged, actual or potential obligation by such
Company Party to undertake or bear the cost of any Liabilities under any
Environmental Law, and (iii) there are no Hazardous Substances present in, on,
under or emanating from any property leased or operated by any Company Party, or
any property formerly owned, leased or operated by any Company Party, in
violation of any applicable Environmental Laws, or which may give rise to any
common law or legal Liability of any Company Party, or otherwise form the basis
of any claim, action, demand, suit, proceeding, hearing, notice of violation,
study or investigation.

15

--------------------------------------------------------------------------------

             4.12       Material Contracts. Schedule 4.12 sets forth a correct
and complete list of the following Contracts to which any Company Party is a
party with respect to the Business (the “Material Contracts”):

                             (a)         all Contracts evidencing or otherwise
relating to obligations for Company Indebtedness;

                             (b)         all existing Contracts (other than
those described in subparagraphs (a) or (c), and any of the Company’s Benefit
Plans) to which any Company Party is a party or by which any Company Party or
its properties or assets may be bound (i) involving an annual commitment or
annual payment by any party thereto of more than $10,000 individually, (ii)
which have a fixed term extending more than twelve months from the date hereof
and which involve cumulative payments in excess of $25,000, or (iii) which is
likely to result in payment by any party thereto of $10,000 over the twelve
months following the date hereof, in each case individually, or which are
otherwise material to the Business and operations of any Company Party;

                             (c)         all Contracts imposing a noncompetition
obligation on any Company Party or other restriction on the business activities
of any Company Party or use of information in the Business in any location,
including, without limitation, exclusive dealing obligations;

                             (d)         all Contracts with customers of any
Company Party;

                             (e)         Real Property Leases;

                             (f)         Capital or operating leases or
conditional sales agreements;

                             (g)         employment, collective bargaining,
severance, stay bonuses, retention, consulting, employee benefit and similar
plans and Contracts;

                             (h)         Contracts under which any Company Party
is obligated to indemnify or hold harmless, or entitled to indemnification from,
any other Person, or Contracts under which a Company Party is obligated to pay
liquidated damages;

                             (i)         Contracts between any Company Party and
any stockholder, director, partner, officer or employee or other Affiliate of
any Company Party, or its Affiliates;

                             (j)         joint venture, partnership or similar
agreements;

                             (k)         barter, currency, hedge or broker
Contracts;

                             (l)         any settlement agreements pursuant to
which any Company Party is entitled to, or obligated to make, future payments
(whether lump sum or by installment); or

16

--------------------------------------------------------------------------------

                             (m)         to the extent not covered above, any
other Contract material to any Company Party or the Business.

             Correct and complete copies of all Material Contracts, including
all amendments thereto, have been provided to Buyer. The Material Contracts are
in full force and effect and are valid and enforceable in accordance with their
respective terms with respect to the Company Party that is party to such
Material Contract (as applicable) and are valid and enforceable in accordance
with their respective terms with respect to any other party thereto. Except as
reflected in Schedule 4.12, there have been no amendments, assignments,
modifications or supplemental arrangements to or with respect of any Material
Contract, and no consents or notices are required for the Company to execute
this Agreement or perform the Contemplated Transactions. There is no event which
has occurred or existing condition (including the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions) which
constitutes or which, with notice, the happening of an event and/or the passage
of time would constitute a breach, default or event of default by any Company
Party or would cause the acceleration of any obligation of any Company Party,
give rise to any right of termination or cancellation by any party other than a
Company Party or cause the creation of any Lien on any of the assets of any
Company Party, nor does any Company Party have Knowledge of, and a Company Party
has not received notice of, or made a claim with respect to, any breach or
default by any other party thereto. There are no renegotiations of, or attempts
to renegotiate or outstanding rights to renegotiate, any terms or provisions of
any Material Contract and no Person has made a demand for such renegotiations.

             4.13         Taxes.

                             (a)         The Company Parties have each timely
filed all Tax Returns required to be filed (determined without regard to
extensions) on or before the date hereof. All Tax Returns filed by any Company
Party were complete and correct in all respects, and such Tax Returns correctly
reflected the material facts regarding the income, business, assets, operations,
activities, status and other matters of the respective Company Party and any
other information required to be shown thereon.

                             (b)         The Company Parties have each, as
applicable, timely paid all Taxes owed (whether or not shown, or required to be
shown, on Tax Returns) on or before the date hereof. Each Company Party has
withheld and timely paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party. All Taxes that have not yet become
due and payable on or at the Effective Date have been adequately reserved in the
Financial Statements in accordance with GAAP. All required estimated Tax
payments sufficient to avoid any underpayment penalties have been timely made by
or on behalf of the Company. None of the Tax Returns filed by any Company Party
contains a disclosure statement under former Section 6661 of the Code or current
Section 6662 of the Code (or any similar provision of state, local or foreign
Tax law). There are no liens for Taxes upon any of the Company Parties’ assets,
other than Liens for Taxes not yet due and payable and for which there are
adequate reserves in accordance with GAAP.

17

--------------------------------------------------------------------------------

                             (c)         None of the Tax Returns filed by any
Company Party or Taxes paid or payable by any Company Party have been the
subject of an audit, action, suit, proceeding, claim, examination, deficiency or
assessment by any Taxing Authority, and no such audit, action, suit, proceeding,
claim, examination, deficiency or assessment is currently pending or, to the
Knowledge of the Company, threatened. No Company Party has received from any
Governmental Authority (including jurisdictions where any Company Party has not
filed Tax Returns) any (i) written notice indicating an intent to open an audit
or other review, (ii) request for information related to any Tax matters, or
(iii) notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted, or assessed by any taxing authority against any Company
Party.

                             (d)         None of the Company Parties are
currently the beneficiary of any extension of time within which to file any Tax
Return, and no Company Party has waived any statute of limitation with respect
to any Tax or agreed to any extension of time with respect to a Tax assessment
or deficiency. All elections with respect to Taxes affecting any Company Party,
as of the date hereof, are set forth in Schedule 4.13.

                             (e)         No Company Party shall be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Effective
Date as a result of any (i) change in method of accounting for a taxable period
ending on or prior to the Effective Date, (ii) “closing agreement” as described
in Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Tax law) executed on or prior to the Effective Date, (iii)
intercompany transaction or excess loss account described in United States
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local, or foreign Tax law), (iv) installment sale or
open transaction disposition transaction made on or prior to the Effective Date,
(v) prepaid amount received on or prior to the Effective Date; or (vi) election
under Section 108(i) of the Code.

                             (f)         None of the shares of outstanding
capital stock or other equity interest of any Company Party is subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code.
No Company Party has distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Sections 355 or 361 of the Code. No
portion of the Purchase Price is subject to the Tax withholding provisions of
Section 3406 of the Code, or of Subchapter A of Chapter 3 of the Code or of any
other provision of Law.

                             (g)         No Company Party is a party to or bound
by any Tax allocation or sharing agreement or similar arrangement (including,
but not limited to, an indemnification agreement or arrangement). No Company
Party has been a member of a group filing a consolidated federal income Tax
Return or a combined, consolidated, unitary or other affiliated group Tax Return
for state, local or foreign Tax purposes (other than a group the common parent
of which is the Company). No Company Party has any liability for the Taxes of
any Person (other than the Company) under Treasury Regulation Section 1.1502 -6
(or any corresponding provision of state, local or foreign Tax law), or as a
transferee or successor, or by contract, or otherwise.

18

--------------------------------------------------------------------------------

                             (h)         The unpaid Taxes of each of the Company
Parties did not, as of the date of this Agreement, exceed the reserve for actual
Taxes (as opposed to any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) as shown on the December 31,
2013 balance sheet of each such Company Party, if any, and shall not exceed such
reserve as adjusted for the passage of time through the Effective Date in
accordance with the reasonable past custom and practice of each such Company
Party in filing Tax Returns. No Company Party shall incur any liability for
Taxes from the date of this Agreement through the Effective Date other than in
the ordinary course of business and consistent with reasonable past practice.

                             (i)         Schedule 4.13 hereto contains a list of
all jurisdictions (whether foreign or domestic) to which any Tax is properly
payable by any Company Party. No claim has ever been made by a Governmental
Authority in a jurisdiction where a Company Party does not file Tax Returns that
a Company Party is or may be subject to Tax in that jurisdiction. No Company
Party has nor has never had, a permanent establishment or other taxable presence
in any foreign country, as determined pursuant to applicable foreign law and any
applicable Tax treaty or convention between the United States and such foreign
country.

                             (j)         Seller has delivered to Buyer correct
and complete copies of all Tax Returns, and any corresponding examination
reports and statements of deficiencies assessed against or agreed to by any
Company Party since January 1, 2011. Each Company Party has disclosed on its
respective federal Tax Return, if any, all positions taken therein that could
give rise to a substantial understatement of federal income Tax within the
meaning of Section 6662 of the Code. Schedule 4.13 sets forth the following
information with respect to each Company Party as of the most recent practicable
date (as well as on an estimated pro forma basis as of the Closing giving effect
to the consummation of the Contemplated Transactions): the amount of any net
operating loss, net capital loss, unused investment or other credit, unused
foreign tax, or excess charitable contribution of each Company Party. No Company
Party is or has been a party to any ‘‘reportable transaction,’’ as defined in
Section 6707A(c)(1) of the Code and treasury regulation section §1.6011 -4(b).
No Company Party has received any private letter ruling from the Internal
Revenue Service (or any comparable ruling from any other Governmental
Authority).

                             (k)         For purposes of this Section 4.13 and
Section 7.3 any reference to any Company Party shall be deemed to include any
Person that merged with or was liquidated into any such Company Party.

                             (l)         The Company (and any predecessor of the
Company) has been a valid S corporation up to and including the Effective Date.

                             (m)         The Company shall not be liable for any
Tax under Section 1374 of the Code in connection with the deemed sale of the
Company’s assets caused by the §338(h)(10) election. The Company has not, in the
past 10 years (i) acquired assets from another corporation in a transaction in
which the Company’s Tax basis for the acquired assets was determined, in whole
or in part, by reference to the Tax basis of the acquired assets (or any other
property) in the hands of the transferor or (ii) acquired the stock of any
corporation that is a qualified subchapter S subsidiary.

19

--------------------------------------------------------------------------------

             4.14       Employees. Schedule 4.14 contains a correct and complete
list of all of (a) the officers, (b) directors and (c) employees of each Company
Party (collectively, the “Business Employees”), including the name, date and
location of employment, current title, and the following information: tenure
with Company Party, salary, bonus and all other benefits and compensation. Each
of the employment agreements entered into by the Company and the Key Employees
in connection with this Agreement identifies and accurately reflects the amounts
historically paid by the Company to the Key Employees as compensation. Except as
set forth on Schedule 4.14, no increase in the salary, bonus, benefits or other
compensation (other than normal periodic increases in base compensation applied
on a basis consistent with that of prior years with respect to Business
Employees who are not officers or directors of any Company Party) of any
Business Employee has been made (or promised) during the twelve (12) month
period prior to the Effective Date. Other than as set forth in Schedule 4.14, no
Company party has entered into any Contract with respect to severance payments
nor does any Company Party have any policy with respect to the payment of
severance. To the Knowledge of the Company, no Business Employee intends (or has
announced an intention) to terminate employment with any Company Party.

             4.15       Employee Benefits.

                             (a)         Schedule 4.15 sets forth a true and
complete list of (i) each “employee benefit plan” as defined in Section 3(3) of
ERISA, and (ii) each bonus or other incentive compensation, stock option, stock
purchase, or other equity-related award, deferred compensation, severance pay,
change in control, retention, salary continuation, sick leave, vacation pay,
leave of absence, paid time off, loan, educational assistance, legal assistance,
and other material fringe benefit plan, program, agreement or arrangement, in
each case (i) which are currently maintained or contributed to by any Company
Party or ERISA Affiliate, (ii) which was maintained or contributed to by any
Company Party or ERISA Affiliate within the past seven (7) years or (iii) with
respect to which any Company Party or ERISA Affiliate has any liability or
obligations to any current or former officer, employee, or service provider of
any Company Party or ERISA Affiliate, or the dependents or beneficiaries of any
thereof, regardless of whether funded, (collectively, the “Benefit Plans”). With
respect to each Benefit Plan, true, correct and complete copies of the following
documents (if applicable), have been delivered to Purchaser or its counsel: (i)
the most recent plan document constituting the Benefit Plan and all amendments
thereto, and any related trust documents (including a description of any
unwritten Benefit Plan), (ii) the most recent summary plan description and all
related summaries of material modifications, (iii) the Form 5500 and attached
schedules filed with the Internal Revenue Service for the past three (3) fiscal
years, and (iv) for any Benefit Plan intended to be qualified under Section 401
of the Code, the most recent determination letter or opinion letter upon which
the Benefit Plan is entitled to rely issued by the Internal Revenue Service and
no event has occurred which would reasonably be expected to cause any Benefit
Plan to become disqualified for purposes of Section 401(a) of the Code.

                             (b)         Each Company Party and all ERISA
Affiliates have performed and complied in all material respects with all of
their respective obligations under or with respect to the Benefit Plans, and
each Benefit Plan complies and has been administered and operated in compliance
in all material respects in accordance with its terms and with all Applicable
Laws, including but not limited to the Code and ERISA. Each Benefit Plan
intended to be qualified under Section 401 of the Code has received a
determination letter or, if a prototype plan, an opinion letter upon which the
Benefit Plan is entitled to rely issued by the Internal Revenue Service and no
event has occurred which would reasonably be expected to cause any Benefit Plan
to become disqualified for purposes of Section 401(a) of the Code.

20

--------------------------------------------------------------------------------

                             (c)         None of the Benefit Plans is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA, and no
Company Party nor any ERISA Affiliate have maintained, been required to
contribute to or been required to pay any amount with respect to a
“multiemployer plan” at any time. None of the Benefit Plans is subject to Title
IV of ERISA or to the funding requirements of Section 412 of the Code or Section
302 of ERISA, and none of the Company Parties or any ERISA Affiliate have ever
had any obligation to or liability for (contingent or otherwise) with respect to
any such Benefit Plan. None of the Company Parties or any ERISA Affiliate has
ever maintained, been required to contribute to or been required to pay any
amount with respect to a multiple employer welfare benefit arrangement (as
defined in Section 3(40)(A) of ERISA).

                             (d)         Each Benefit Plan which is a
nonqualified deferred compensation plan within the meaning of Section 409A of
the Code has been administered, operated and maintained in all respects
according to the requirements of Section 409A of the Code, and no Company Party
has been required to withhold or pay any Taxes as a result of a failure to
comply with Section 409A of the Code. None of Company Parties has any obligation
to make a “gross-up” or similar payment in respect of any Taxes that may become
payable under Section 409A of the Code.

                             (e)         All contributions and premiums
(including all employer contributions and employee salary reduction
contributions) that are due with respect to any Benefit Plan have been made
within the time periods prescribed by Applicable Law or by the terms of such
Benefit Plan or any agreement relating thereto to the respective Benefit Plan,
and all contributions, liabilities or expenses of any Benefit Plan (including
workers’ compensation) for any period ending on or before the Effective Date
which are not yet due shall have been paid or accrued on the relevant balance
sheet in accordance with GAAP on or prior to the Effective Date.

                             (f)         Except for health care continuation
requirements under Section 4980B of the Code and Part 6 of Subtitle I of ERISA
(“COBRA”) or applicable state law, no Benefit Plan provides for, and no written
or oral agreements have been entered into promising or guaranteeing, the
continuation of medical, dental, vision, life or disability insurance coverage
for any current or former employees of any Company Party or any ERISA Affiliate
or their beneficiaries and dependents for any period of time beyond the
termination of employment. All group health plans of the Company Parties have
been operated in compliance in all respects with the applicable requirements of
COBRA and any applicable state statutes mandating health insurance continuation
coverage for employees. Each Company Party and each Benefit Plan that is a
health plan has complied with the Patient Protection and Affordable Care Act.

                             (g)         All required reports, Tax Returns,
documents and plan descriptions of the Benefit Plans have been timely filed with
the Internal Revenue Service, the U.S. Department of Labor and/or, as
appropriate, provided to participants in the Benefit Plans.

21

--------------------------------------------------------------------------------

There are no pending claims, lawsuits or actions relating to any Benefit Plan
(other than ordinary course claims for benefits) and, to the Seller’s Knowledge,
none are threatened.

                             (h)         The consummation of the transactions
contemplated by this Agreement will not accelerate the time of vesting or
payment, or increase the amount, of compensation to any employee, officer,
former employee or former officer of any Company Party. No Benefit Plans or
other contracts or arrangements provide for payments that would be triggered by
the consummation of the transactions contemplated by this Agreement that would
subject any person to excise tax under Section 4999 of the Code, and no Company
Party has made any payments, is obligated to make any payments and is not a
party to any agreement that under any circumstances could obligate it to make
any payments that will not be deductible under Section 280G of the Code (without
regard to the exceptions set forth in Sections 280G(b)(4) and 280G(b)(5)(A)(ii)
of the Code).

                             (i)         No Lien exists with respect to any of
the assets of any Company Party or any ERISA Affiliate which were imposed
pursuant to the terms of the Code or ERISA.

                             (j)         None of the execution and delivery of
this Agreement, the performance by any party of its obligations hereunder or the
consummation of the transactions (alone or in conjunction with any other event)
will (i) entitle any employee or other individual providing services to any
Company Party to any compensation or benefit or (ii) result in any termination,
breach or violation of, or default under, or limit the sponsoring Company
Party’s right to amend, modify or terminate any Benefit Plan. No Company Party
or any ERISA Affiliate has announced any intention, made any amendment or
binding commitment, or given any written or oral notice providing that any
Company Party (i) will create additional Benefit Plans covering the employees of
Company Party, (ii) will increase benefits promised or provided pursuant to any
Benefit Plan, or (iii) will not exercise after the Effective Date any right or
power it may have to terminate, suspend or amend any Benefit Plan.

                             (k)         Each individual who performs services
for any Company Party is properly classified as an employee or an independent
contractor and each employee of any Company Party is properly classified as
nonexempt or exempt.

             4.16       Labor Relations. Except as set forth on Schedule 4.16,
each Company Party is in compliance in all material respects with all Applicable
Laws and Governmental Orders respecting employment and employment practices,
terms and conditions of employment, wages and hours, and is not engaged in any
unfair labor or unlawful employment practice. Except as set forth on Schedule
4.16, there is no: (a) discrimination charge pending before the Equal Employment
Opportunity Commission (the “EEOC”) or any EEOC recognized state “referral
agency” or threatened against or involving or affecting such Company Party; (b)
unfair labor practice charge or complaint against Seller pending before the
National Labor Relations Board (the “NLRB”) or threatened against or involving
or affecting such Company Party; (c) labor strike, dispute, slowdown or stoppage
actually pending or threatened against or involving or affecting such Company
Party and no NLRB representation question exists respecting any of their
respective Business Employees; (d) grievance or arbitration proceeding pending
and no written claim therefor exists; and (e) collective bargaining agreement
that is binding on such Company Party. Within the preceding five (5) years, no
Company Party has implemented any “plant closing” or “mass layoff” of employees
that would reasonably be expected to require notification under the WARN Act or
any similar state or local Law, no such “plant closing” or “mass layoff” shall
be implemented before the Effective Date without advance notification to and
approval of Buyer, and there has been no “employment loss” as defined by the
WARN Act within the ninety (90) days prior to the Effective Date.

22

--------------------------------------------------------------------------------

             4.17       Real Properties and Related Matters. Schedule 4.17 sets
forth a correct and complete list of all of the real property leased (the
“Leased Real Property”) by any Company Party as of the date of this Agreement,
and Schedule 4.17 also identifies each lease agreement to which each Leased Real
Property is subject and to which any Company Party is a party, including each
amendment thereto (collectively, the “Real Property Leases”). No Company Party
owns any real property and no real property is used in connection with the
Business other than the Leased Real Property. All of the rental and other
payments payable under each Real Property Lease by any Company Party are
current, no notice of default has been given under such Real Property Lease
either by the landlord or by the tenant thereunder, and no event has occurred
which, with the lapse of time or the giving of notice or both, would constitute
a default thereunder.

             4.18       Proprietary Rights.

                             (a)         Schedule 4.18(a) sets forth all of the
Proprietary Rights and the Licensed IP necessary for the operation of the
Business as it is currently conducted. Each Company Party owns all right, title
and interest in and to the Proprietary Rights set forth on Schedule 4.18(a),
free and clear of all Liens (except for Permitted Liens), and have the right to
use all of the Licensed IP set forth on Schedule 4.18(a) as it is currently used
in the Business. The Company Parties’ rights in the Proprietary Rights are
valid, subsisting and enforceable.

                             (b)         No loss or expiration of any Company
Party’s Proprietary Rights has occurred prior to the Closing, and no loss or
expiration of any such Proprietary Rights has been threatened.

                             (c)         Except as set forth on Schedule
4.18(c), (i) there have been no written claims made against any Company Party
asserting the invalidity, misuse or unenforceability of any of its Proprietary
Rights or Licensed IP, (ii) such Company Party has not received any written
notices of any infringement or misappropriation by, or conflict with, any third
party with respect to any Proprietary Rights or Licensed IP (including any
demand or request that such Company Party license any rights from a third
party), (iii) the conduct of the Business has not infringed, misappropriated or
conflicted with and does not infringe, misappropriate or conflict with any
proprietary rights of other Persons, and (iv) no Person has infringed upon or is
currently infringing upon any Proprietary Rights of any Company Party. The
consummation of the Contemplated Transactions shall have no adverse effect on
the right, title or interest in and to or use of the Proprietary Rights or
Licensed IP and all of such Proprietary Rights and Licensed IP shall be owned or
available for use by Buyer on substantially identical terms and conditions
immediately after the Closing.

             4.19       Brokers, Finders and Investment Bankers. Except as set
forth on Schedule 4.19, no Company Party, Seller, nor any of the executive
officers, directors or Affiliates of any Company Party has employed any broker,
finder or investment banker or incurred any Liability for any investment banking
fees, financial advisory fees, brokerage fees or finders’ fees in connection
with the Contemplated Transactions.

23

--------------------------------------------------------------------------------

             4.20       Insurance. Schedule 4.20 sets forth a complete and
accurate list and brief description (in each case specifying the insurer, the
amount of coverage and the type of insurance) of all insurance policies issued
in favor of any Company Party or the Business, or pursuant to which any Company
Party is named insured or otherwise a beneficiary in respect of the Business
(the “Business Insurance Policies”) and all claims pending under the Business
Insurance Policies, all of which have been properly reported to the insurance
carriers and there has been no reservation of rights that has been issued by any
insurance carrier that may jeopardize coverage, except in each case as set forth
on Schedule 4.20. As of the date hereof, each Company Party is covered by valid
and currently effective Business Insurance Policies issued in favor of such
Company Party that are customary and adequate for companies of similar size in
the industry and locales in which such Company Party operates. All Business
Insurance Policies listed in Schedule 4.20 are in full force and effect, all
premiums due thereon have been paid and Seller has complied in all material
respects with the provisions of such policies. All liability policies are on an
“occurrence” basis. No Company Party has received any notice of cancellation or
non-renewal or proposed increase in the premiums payable for coverage under any
such Business Insurance Policy. There are no outstanding surety or performance
bonds with respect to the Business.

             4.21       Title to Properties. Each Company Party has good and
valid title to (or in the case of leased assets, valid and enforceable rights
in) all of the tangible assets used or held for use by such Company Party in
connection with the Business, including all such assets reflected in the
Financial Statements or acquired since December 31, 2013, free and clear of all
Liens, except for the Permitted Liens.

             4.22       Condition of Properties. The improvements, machinery,
equipment, furniture, fixtures, inventory and tangible personal property owned,
leased or held by any Company Party for use in the Business are in the aggregate
in such condition and repair as are consistent with and suitable for their
present uses, there are no material defects in any of the assets used in the
Business and the properties are in compliance in all material respects with, and
properly permitted under, all applicable codes and other Laws.

             4.23       Transactions with Affiliates.

                             (a)         Except as set forth in Schedule
4.23(a), no shareholder, officer, director or other Affiliate of any Company
Party, or any direct or indirect relative of any such Person, or any entity in
which any such Person owns any beneficial interest (other than a publicly-held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market and less than 1% of the stock of which is beneficially
owned by all of such Persons), has any interest in (a) any Contract with any
Company Party relating to the Business or otherwise, (b) any loan or Contract
for or relating to any Company Indebtedness or other indebtedness with any
Company Party, (c) any property (real, personal or mixed), tangible or
intangible, used or currently intended to be used in, the business or operations
of any Company Party, or (d) any business or entity that competes with any
Company Party.

24

--------------------------------------------------------------------------------

                             (b)         Except for Tom Ludwig, no Business
Employee is an immediate family member, uncle, aunt, nephew, niece or first
cousin of Seller.

             4.24       Adequacy of Assets. The assets of each Company Party
include all tangible and intangible assets, property and rights useful, held for
use, used in or required for use in the operation of the Business in the manner
operated during the twelve (12) month period preceding the Effective Date, and
are sufficient to conduct the operations of the Business as currently conducted.
All right, title and interest in and to the assets of David Ludwig Properties,
LLC that relate to the Business, including the FSU Assets (defined below) and
office equipment that relate to the Business, have been assigned, transferred
and delivered to Company prior to the Effective Date. For clarity, all real
estate owned by David Ludwig Properties, LLC will remain the property of such
entity and not be property of Company. “FSU Assets” shall mean the agreement(s)
between any Company Party or David Ludwig Properties, LLC and Florida State
Unlimited Realty, Inc., and all rights and business arising out of or relating
to such agreement(s).

             4.25       Accounts Receivable and Bad Debts. Schedule 4.25
attached hereto sets forth a complete and accurate list of all accounts
receivable of each Company Party as of March 31, 2014, which list sets forth the
aging of such accounts receivable. Each account receivable listed on Schedule
4.25 is a valid and enforceable claim and subject to no set-off or counterclaim
(except as reflected in the Financial Statements or otherwise in the ordinary
course of business), is genuine and subsisting, and shall be collected in the
ordinary course of business within ninety (90) days after the date on which it
is due and payable.

             4.26       Books and Records. The books and records of each Company
Party and the accounts of each Company Party reflect in all material respects,
the transactions, assets and Liabilities of each Company Party. No Company Party
has engaged in any material transaction with respect to its Business, maintained
any bank account for its Business, or used any of the funds of such Person in
the conduct of its Businesses, except for transactions, bank accounts and funds
which have been and are reflected in the books and records of such Person.

             4.27       Powers of Attorney. No Company Party has granted a power
of attorney to any Person to act or execute documents on behalf of such Company
Party.

             4.28       Bank Accounts. Schedule 4.28 sets forth each of the bank
accounts of each Company Party and the Business Employees who are authorized
signatories with respect to such accounts.

             4.29       No Material Misstatements or Omissions. Neither this
Agreement, the Schedules or Exhibits hereto, nor any certificate or document
furnished by any Company Party pursuant to this Agreement contains or shall
contain any untrue statement of a material fact or omits or shall omit to state
any material fact necessary to make the statements contained herein or therein
not misleading.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER


             Except as specifically set forth on the Disclosure Schedules, as a
material inducement to Buyer to enter into this Agreement and consummate the
Contemplated Transactions, Seller hereby represents and warrants to Buyer that
the statements contained in this Article 5 are true and correct on the Effective
Date.

25

--------------------------------------------------------------------------------

             5.1         Authorization. This Agreement and each agreement,
document or instrument required to be delivered by Seller hereby or in
connection herewith has been duly executed and delivered by Seller and
constitutes the valid and binding agreement of Seller, enforceable against him
in accordance with its terms, subject to applicable bankruptcy, insolvency and
other similar Laws affecting the enforceability of creditor’s rights generally,
general equitable principles and the discretion of the courts in granting
equitable remedies. There is no Action pending or threatened that in any manner
challenges or seeks to prevent, enjoin, alter or delay any of the Contemplated
Transactions. To Seller’s Knowledge, there is no fact, event or circumstance
that reasonably could be expected to give rise to any suit, Action or in the
aggregate would have a Material Adverse Effect upon the consummation of the
Contemplated Transactions.

             5.2         No Violations. Except as set forth in Schedule 5.2
hereto, the execution, delivery and performance of this Agreement and each
agreement, document or instrument required to be delivered by it hereby or in
connection herewith and the consummation of the Contemplated Transactions do not
and shall not violate or conflict with, constitute a breach of or default under,
result in the loss of any benefit under, or permit the acceleration of any
obligation under, (a) any Contract to which Seller is a party or by which he (or
any respective properties or assets) is subject or bound, (b) any Governmental
Order to which Seller is a party or by which he or any of his respective
properties or assets is bound, or (c) any Law applicable to Seller or any of his
respective assets. Except as set forth on Schedule 5.2, no consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Authority is required in connection with Seller’s execution,
delivery or performance of this Agreement and each agreement, document or
instrument required to be delivered by him hereby or in connection herewith.

             5.3         Brokers, Finders and Investment Bankers. Except as
disclosed in the Company Disclosure Schedules, Seller has not employed any
broker, finder or investment banker or incurred any Liability for any investment
banking fees, financial advisory fees, brokerage fees or finders’ fees in
connection with the Contemplated Transactions.

             5.4         Title to Shares. Seller is the record and beneficial
owner of, and has good and valid title to, the Shares listed on Schedule 4.4
opposite his name, free and clear of all Liens at Closing, which Shares
represent all of the capital stock or other equity interests of the Company held
or beneficially owned by Seller. Seller has not granted any option or right to
purchase Shares other than to Buyer pursuant to this Agreement. Seller is not a
party to or bound by any agreement, option, warrant, right, contract, call or
put that requires, or upon the passage of time or occurrence of any other event
would require, the payment of money or transfer of any of Shares to anyone other
than Buyer.

26

--------------------------------------------------------------------------------

ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BUYER


             As a material inducement to Company and Seller to enter into this
Agreement and consummate the Contemplated Transactions, Buyer hereby represents
and warrants to Seller that the statements contained in this Article 6 are true
and correct on the Effective Date.

             6.1         Organization. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.

             6.2         Authorization. Buyer has full corporate power and
authority to execute and deliver this Agreement and each agreement, document or
instrument required to be delivered by it hereby or in connection herewith and
to perform its obligations hereunder and thereunder and to consummate the
Contemplated Transactions provided for herein. The execution and delivery of
this Agreement and each agreement, document or instrument required to be
delivered by it hereby or in connection herewith by Buyer and the performance by
Buyer of its obligations hereunder and thereunder and the consummation of the
Contemplated Transactions have been duly and validly authorized by all necessary
action on the part of Buyer. This Agreement and each agreement, document or
instrument required to be delivered by Buyer hereby or in connection herewith
have been when executed at Closing duly and validly executed and delivered by
Buyer and constitutes the legal, valid and binding agreement of Buyer,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and other similar Laws affecting the enforceability of
creditor’s rights generally, general equitable principles and the discretion of
the courts in granting equitable remedies.

             6.3         No Violations. The execution, delivery and performance
of this Agreement and each agreement, document or instrument required to be
delivered by it hereby or in connection herewith, the consummation of the
Contemplated Transactions and the fulfillment of and compliance with the terms
and conditions of this Agreement do not and shall not, violate or conflict with
(a) any terms or provisions of Buyer’s organizational documents, (b) any
Contract to which Buyer is a party (or by which it or its properties or assets)
is subject to or bound, (c) any Governmental Order to which Buyer or any of its
properties or assets is bound, or (d) any Law applicable to Buyer or any of its
assets, except for such violations which would not have in the aggregate a
material adverse effect on the ability of Buyer to consummate the Contemplated
Transactions.

             6.4         Brokers and Finders. No broker, finder or other
financial consultant has acted on Buyer’s behalf in connection with this
Agreement or the Contemplated Transactions in such a way as to create any
liability of Seller or the Company.

ARTICLE 7
CERTAIN COVENANTS AND AGREEMENTS


             7.1         Announcements. Each Company Party, Seller and Buyer
shall consult with each other with respect to the timing and content of all
announcements regarding this Agreement or the Contemplated Transactions to the
financial community, Governmental Authorities, employees, customers or the
general public and shall use reasonable efforts to agree upon the text of any
such announcement prior to its release, and no Seller shall not make any such
announcement without Buyer’s express consent to the content thereof.

27

--------------------------------------------------------------------------------

             7.2         Tax Matters.

                             (a)         General. Seller shall be responsible
for all Tax liabilities of the Company Parties for Tax periods, or portions
thereof, ending prior on or before the Effective Date.

                             (b)         Filing Responsibility. The following
provisions shall govern the allocation of responsibility and payment of Taxes as
between Buyer and Seller for certain Tax matters following the Effective Date:

                                             (i)         Seller shall, or shall
cause the Company to prepare and file, on a timely basis, all Tax Returns that
are required to be filed by the Company Parties (taking account of extensions)
prior to the Effective Date and shall pay all Taxes with respect thereto.

                                             (ii)        Seller shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns for the
Company for all periods ending on or prior to the Effective Date which are
required to be filed after the Effective Date, and shall provide each such Tax
Return to Buyer for review, comment and revision at least twenty (20) days
before the date such Tax Return is filed. Such Tax Returns shall be prepared in
a manner consistent with past practice. Seller shall make any revisions to such
Tax Returns as reasonably requested by Buyer prior to filing such Tax Returns.
Notwithstanding anything in this Agreement to the contrary, no review or deemed
review of any Tax Return by Buyer pursuant to this Section 7.2(b) shall affect
any Buyer indemnification rights, or any of Seller’s obligations hereunder.

                                             (iii)       Buyer shall prepare or
cause to be prepared and file or cause to be filed any Tax Returns of the
Company Parties for Tax periods which begin before the Effective Date and end
after the Effective Date, and shall provide each such Tax Return to Seller for
review and comment at least twenty (20) days before the date such Tax Return is
filed. Such Tax Returns shall be prepared in a manner consistent with past
practice. Notwithstanding anything in this Agreement to the contrary, no review
or deemed review of any Tax Return by Buyer pursuant to this Section 7.2(b)
shall affect any Buyer indemnification rights, or any of Seller’s obligations
hereunder. Seller shall pay to Buyer within fifteen (15) days before the date on
which Taxes are paid with respect to such periods an amount equal to the portion
of such Taxes which relates to the portion of such Tax period ending on the
Effective Date. For purposes of this Section 7.2, in the case of any Taxes that
are imposed on a periodic basis and are payable for a Tax period that includes
(but does not end on) the Effective Date, the portion of such Tax which relates
to the portion of such Tax period ending on the Effective Date shall (x) in the
case of any Taxes other than Taxes based upon or related to income, gains or
receipts, be deemed to be the amount of such Tax for the entire Tax period
multiplied by a fraction the numerator of which is the number of days in the Tax
period ending on the Effective Date and the denominator of which is the number
of days in the entire Tax period, and (y) in the case of any Tax based upon or
related to income, gains or receipts, be deemed equal to the amount which would
be payable if the relevant Tax period ended on the Effective Date. Any credits
relating to a Tax period that begins before and ends after the Effective Date
shall be taken into account as though the relevant Tax period ended on the
Effective Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with GAAP.

28

--------------------------------------------------------------------------------

                                             (iv)         In the case of any Tax
Return due after the Effective Date that is required to be signed by Buyer (or
any officer or other authorized representative of any thereof), Seller shall
send a copy of such Tax Return to Buyer no later than forty-five (45) days, in
the case of Tax Returns that are filed less frequently than monthly, and five
(5) days, in the case of all other Tax Returns, prior to the date on which such
Tax Return is due and, subject to Buyer’s review, comments and revisions, Buyer
shall sign or cause to be signed by the relevant appropriate Person, as
applicable, such Tax Return and send such signed Tax Return back to Seller no
later than seven (7) days prior to the date on which such Tax Return is due, in
the case of Tax Returns that are filed less frequently than monthly, and no
later than the earlier of (A) two (2) days prior to the date on which such Tax
Return is due and (B) five (5) days after receipt of such Tax Return by Buyer,
in the case of all other Tax Returns.

                             (c)         Tax Proceedings. If, subsequent to the
Effective Date, a party to this Agreement shall receive notice of a Tax
proceeding with respect to Taxes the payment of which is the responsibility of
the other party to this Agreement or for which the other party to this Agreement
would have an indemnification obligation under Section 7.2(e) hereof, the party
receiving such notice shall promptly notify the other party in writing of such
Tax proceeding, provided that the failure of such party to give such notice to
the other party shall not relieve the party responsible for the Tax of such
party’s indemnification obligations under Section 7.2 hereof, except to the
extent that party to be indemnified under Section 7.2(e) hereof can demonstrate
actual loss and prejudice as a result of such failure. With respect to any Tax
proceeding for which: (i) Seller acknowledges in writing that Seller is liable
under Section 7.2(e) for all Losses relating thereto and (ii) Buyer reasonably
believes that Seller shall indemnify Buyer for all such Losses, Seller shall be
entitled to control, in good faith, all proceedings taken in connection with
such Tax proceeding with counsel satisfactory to Buyer; provided, however, that
(x) Seller shall promptly notify Buyer in writing of his intention to control
such Tax proceeding, (y) in the case of a Tax proceeding relating to Taxes of
the Company Parties for a Tax period beginning before and ending after the
Effective Date, Seller and Buyer shall jointly control all proceedings taken in
connection with any such Tax proceeding, and (z) if any Tax proceeding could
reasonably be expected to have an adverse effect on Buyer, the Company Parties,
or any of their Affiliates in any Tax period beginning after the Effective Date,
the Tax proceeding shall not be settled or resolved without Buyer’s consent,
which consent shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, if notice is given to Seller of the commencement of any Tax
proceeding and Seller does not, within fifteen (15) days after Buyer’s notice is
given, give notice to Buyer of his election to assume the defense thereof (and
in connection therewith, acknowledge in writing Seller’s indemnification
obligations hereunder), Seller shall be bound by any determination made in such
Tax proceeding or any compromise or settlement thereof effected by Buyer. Buyer
and the Company Parties shall use their reasonable efforts to provide Seller
with such assistance as may be reasonably requested by Seller in connection with
a Tax proceeding controlled solely or jointly by Seller.

29

--------------------------------------------------------------------------------

                             (d)         Transfer and Similar Taxes. All real
property transfer taxes, other transfer, documentary, sales, use, registration,
stamp and similar Taxes and fees (including any penalties and interest) incurred
in connection with the Contemplated Transactions (collectively, “Transfer
Taxes”) shall be borne solely by Seller. Seller, in the case of Transfer Taxes
and corresponding Tax Returns due prior to the Effective Date, and Buyer, in the
case of corresponding Tax Returns due on or after the Effective Date, shall
cause the Company Parties to remit payment for such Transfer Taxes and duly and
timely file such Tax Returns, and Seller shall cooperate in (i) determining the
amount of Transfer Taxes, (ii) providing all requisite exemption certificates
and (iii) preparing and timely filing any and all required Tax Returns for or
with respect to such Transfer Taxes with any and all appropriate Taxing
Authorities.

                             (e)         Tax Indemnification.

                                             (i)         Seller shall indemnify
Buyer for Taxes: (1) attributable to Tax periods (or portions thereof) ending on
or before the Effective Date; and (2) without duplication arising from breach of
representations or warranties set forth in Section 4.13 hereof, and (3) pursuant
to Section 7.2(d) . Seller’s indemnification obligations under this Section
7.2(e) are referred to herein as the “Seller’s Tax Indemnity”.

                                             (ii)         Buyer shall indemnify
Seller for Taxes attributable to Tax periods (or portions thereof) ending after
the Effective Date. Seller’s indemnification obligations under this Section
7.2(d)(ii) are referred to herein as the “Buyer’s Tax Indemnity”.

                                             (iii)         For purposes of this
Section 7.2(e) and the calculation of any indemnity payable or amount
recoverable under this Agreement, any interest, penalties or additions to Tax
accruing with respect to a liability for Taxes for which a party to this
Agreement is entitled to recover from the another Party to this Agreement shall
be deemed to be attributable to a Tax period with respect to which the a Party
to this Agreement is required to indemnify the other Party to this Agreement.

                             (f)         Tax Treatment of Indemnity Payments.
Seller and Buyer agree to treat any indemnity payment made pursuant to this
Agreement as an adjustment to the Purchase Price for all Tax purposes, unless
otherwise required by Law.

                             (g)         Payments. A party to this Agreement may
by written notice to another party to this Agreement make a claim for
indemnification or recovery under this Section 7.2 and shall include in a notice
of any claim for indemnification pursuant to this Section 7.2 a calculation of
the amount of the requested indemnity or recovery payment. Within ten (10) days
after the indemnity or recovery calculation has been resolved, the party to this
Agreement liable for such taxes shall pay the indemnified party the recovery or
indemnification amount determined to be due.

                             (h)         Access and Assistance. Buyer, each
Company Party, Seller and their Affiliates shall provide each other with such
assistance as may reasonably be requested by any of them in connection with the
preparation of any Tax Return, any audit or other examination by any Taxing
Authority, any judicial or administrative proceedings relating to liability for
Taxes, or any other claim arising under this Agreement, and each shall retain
and provide the others with any records or information that may be relevant to
any such Tax Return, audit or examination, proceeding or claim. Such assistance
shall include making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder and shall include providing copies of any relevant Tax Returns and
supporting work schedules which assistance shall be provided without charge
except for reimbursement of reasonable out-of-pocket expenses.

30

--------------------------------------------------------------------------------

                             (i)         Refunds. All refunds for Taxes for Tax
periods ending on or prior to the Effective Date shall be the property of Seller
and any such refunds shall be paid to Seller by the Company promptly upon
receipt; provided, however, Seller shall not be entitled to any refund, or
portion thereof, if such refund, or portion thereof, is the result of the
carryback of any operating losses, net operating losses, capital losses, Tax
credits or similar items arising in a Tax period ending on or after the
Effective Date. To the extent any refund from one jurisdiction is treated as
income to another jurisdiction, any Tax owed to such other jurisdiction on
account of such refund shall reduce the amount paid to Seller under this Section
7.2(i) .

             7.3         Further Assurances. From time to time after the
Closing, without further consideration, each Company Party and Seller, on the
one hand, and Buyer, on the other hand, at their own respective expense, shall
execute and deliver such additional instruments and other documents and shall
take such further actions as may be reasonably necessary or appropriate to
effectuate, carry out and comply with the terms of this Agreement and the
Contemplated Transactions.

             7.4         Filings and Notifications; Cooperation. Within the
applicable time period prescribed by Legal Requirements, Buyer shall, and shall
cause its affiliates to, make all filings and notifications required by
applicable Law to be made by them in connection with the Contemplated
Transactions. Seller shall cooperate with Buyer as necessary in connection with
such filings and notifications. Buyer shall, and shall cause its affiliates to,
cooperate with Seller, any Company Party, or their affiliates (a) with respect
to all filings and notifications that Seller, any Company Party, or their
affiliates shall be required by applicable Law to make in connection with the
Contemplated Transactions and (b) in obtaining any necessary consents under any
Contract.

             7.5         Buyer’s Benefit Plans. At Closing, Buyer shall provide
employees of the Company Parties the opportunity to participate in all employee
health and welfare benefit plans, and practices maintained by Buyer for its
employees generally in accordance with the terms of such plans and practices as
in effect from time to time. After Closing, Buyer and Seller will cooperate to
review the benefit plans provided by Buyer for its employees and the employees
of the Company Parties and consider potential changes to and improvements in
such benefits plans. Employees of the Company Parties shall receive credit for
their pre-Closing tenure with the Company Parties for purposes of determining
the benefits to which they are entitled under Buyer’s benefit plans. Employees
of the Company Parties shall receive credit for their pre-Closing tenure with
the Company Parties for purposes of determining the benefits to which they are
entitled under Buyer’s benefit plans.

31

--------------------------------------------------------------------------------

             7.6         No Material Change in Business of Company Parties.
Until such time as Buyer has satisfied its obligations under Section 2.4 of this
Agreement, Buyer agrees that Buyer will not materially alter the business of the
Company Parties without the written consent of the Seller.

ARTICLE 8
CONDITIONS


             8.1         Conditions to Obligations of Seller. The obligations of
Seller to consummate the Contemplated Transactions shall be subject to the
fulfillment at or prior to the Closing of each of the following conditions
(unless waived in writing by Seller in his sole discretion):

                             (a)         Closing Deliveries. Buyer shall deliver
(or cause the delivery of) each of the following deliverables on or before the
Effective Date:

                                             (i)         the Purchase Price to
be paid in accordance with Section 2.2; and

                                            (ii)         a certificate of Buyer
certifying to the incumbency of the officers of Buyer executing this Agreement
and any other documents being executed in connection with the consummation of
the Contemplated Transactions and attaching all requisite resolutions of Buyer’s
governing body approving the execution and delivery of this Agreement and the
consummation of the Contemplated Transactions.

             8.2         Conditions to Obligations of Buyer. The obligations of
Buyer to effect this Agreement and Contemplated Transactions shall be subject to
the fulfillment at or prior to the Closing of each of the following conditions
(unless waived by Buyer in writing in its sole discretion):

                             (a)         Closing Deliveries. The Company Parties
and Seller shall deliver (or cause the delivery of) each of the following
deliverables:

                                             (i)         Lien Releases. Payoff
letters, releases, UCC-3 termination statements and Lien discharges and any
other documents reasonably requested by Buyer reflecting the satisfaction in
full of any Liens filed against any Company Party (other than the Permitted
Liens), each in a form reasonably acceptable to Buyer; and

                                             (ii)         Consents. All
consents, authorizations, orders and approvals of (or filings or registrations
with) any governmental commission, board or other regulatory body (domestic or
foreign) required to be obtained by any Company Party in connection with the
execution, delivery and performance of this Agreement shall have been obtained
or made. All consents required from third parties that are listed on Schedule
8.2(a) attached hereto in order for the Company and Seller to consummate the
Contemplated Transactions shall have been obtained and the Company shall have
provided Buyer with reasonable evidence of such consent.

                             (b)         Other Notices. All notices, reports and
other filings required to be made prior to the Closing by the parties hereto
with any Person in connection with the execution and delivery of this Agreement
and the consummation of the Contemplated Transactions shall have been made or
obtained in form and substance reasonably satisfactory to Buyer.

32

--------------------------------------------------------------------------------

                             (c)         Company Indebtedness Repaid; All Liens
Released. The Company shall have paid in full all Company Indebtedness in
accordance with the instructions of the applicable lenders and provided evidence
thereof to Buyer. All Liens pertaining to the Business shall be released of
record and there shall be no Liens in respect of the assets of any Company Party
except Permitted Liens.

                             (d)         Material Adverse Effect. No Material
Adverse Effect shall have occurred, and no events, circumstances, facts,
conditions or developments shall exist that reasonably could be expected to
result in a Material Adverse Effect.

                             (e)         Resignations. The Company Parties shall
have delivered, or cause to be delivered, to Buyer the resignations of all of
the officers and directors of each Company Party, such resignations to be
effective as of the Closing.

                             (f)         Termination of the Company’s Benefit
Plans. Unless directed otherwise by Buyer, (i) the Company Parties shall have
adopted resolutions providing that no additional contributions shall be made to
or with respect to any Benefit Plan maintained, sponsored or contributed to by
any Company Party that is intended to qualify under Section 401(a) of the Code
(“Company Retirement Plan”) after the day immediately preceding the Effective
Date, and that the Company’s participation and sponsorship of Company Retirement
Plan shall be terminated effective on the day immediately preceding the
Effective Date; (ii) the sponsorship of the Company Retirement Plan, together
with all liabilities and obligations with respect thereto, shall be assumed by
Ludwig Farmstead Creamery effective the day immediately preceding the Effective
Date; and (iii) the Company Parties shall have taken all other action required
or advisable to so terminate the Company’s participation in and sponsorship of
the Company Retirement Plan. The Company Parties and/or Seller, as applicable,
shall allow Buyer to review such resolutions prior to their adoption and shall
cooperate with Buyer to make any changes to such resolutions reasonably
requested by Buyer.

                             (g)         Minute Books and Stock Record Books.
The Company Parties shall have delivered to Buyer their respective original
minute books and stock record books.

                             (h)         Assignments. The Company shall provide
fully executed assignments or other agreements evidencing that David Ludwig
Properties, LLC has contributed all assets held by it, and relating to the
Business, to the Company, including the FSU Assets.

                             (i)         Lease Agreement. The Company shall
provide a fully executed lease agreement with David Ludwig Properties, LLC, for
the premises at 10 Sunset Hills Professional Center, Edwardsville, Illinois
62025 in a form substantially similar to Exhibit A attached hereto and
incorporated herein by reference (“Lease Agreement”).

                             (j)         Employment Agreement. The Company shall
provide a fully executed employment agreement for each of the Key Employees in a
form substantially similar to Exhibit B attached hereto and incorporated herein
by reference (“Employment Agreement”).

33

--------------------------------------------------------------------------------

ARTICLE 9
INDEMNIFICATION


             9.1         Indemnification by Seller.

                             (a)         Seller hereby agrees to indemnify,
defend and hold harmless, the following “Buyer Indemnified Parties”, (y) Company
Parties; and (z) Buyer, its Affiliates and each of their respective (both
present and future) officers, directors, employees, shareholders, partners,
managers, members, agents, representatives and the successors and assigns of
each, from and against and in respect of and to reimburse and pay the Buyer
Indemnified Parties as incurred with respect to, any and all claims, demands, or
suits (by any Person), losses, deficiencies, lost profits, diminutions in value,
damages, Liabilities (including consequential, incidental, special and punitive
damages), obligations, payments, penalties, fines, costs and expenses
(including, the costs and expenses of any and all actions, suits, proceedings,
assessments, judgments, settlements, compromises, fines and interest relating
thereto, including attorneys’ fees and disbursements and costs of investigation
in connection therewith) (collectively, “Losses”) assessed, suffered, incurred
or sustained by or against any Buyer Indemnified Party by reason of, arising out
of, relating to, or in connection with (i) any inaccuracy in or breach of any
representation or warranty by the Company or Seller set forth herein, or in any
Exhibit, certificate or schedule contemplated hereby, (ii) any breach by the
Company (prior to Closing), or Seller, of any covenant of the Company or Seller
hereunder or under the Seller Documents or any other document to be executed by
any of them in connection herewith, (iii) all Liabilities of any Company Party
relating to the operation of the Business prior to the acquisition by Buyer of
the Shares, and (iv) as required by Section 7.2(e) .

                             (b)         Notice of Claim; Right to Defend. As
soon as reasonably practicable, Buyer shall give to Seller written notice of any
claim, Action, suit, demand or event which Buyer believes shall give rise to a
claim for indemnification under Section 9.1 hereunder; provided, however, that
the failure of Buyer to give such written notice as soon as reasonably
practicable shall not affect the Liability of Seller hereunder, except to the
extent that the rights of Seller to defend himself or to cure or mitigate the
Losses are actually prejudiced thereby. Thereafter, Buyer shall furnish to
Seller, in reasonable detail, such information as it may have with respect to
such Action or other event, including copies of any summons, complaint or other
pleading which may have been served upon any Buyer Indemnified Party or any
written claim, demand, invoice, billing or other document evidencing or
asserting the same. Provided Seller, within ten (10) days after receipt of such
written notice from Buyer, shall acknowledge in writing to Buyer Seller’s
assumption of full responsibility for defense and indemnification with respect
to such claim, action, suit or proceeding, Seller shall have the right to assume
defense of such claim, action, suit or proceedings through counsel selected by
Seller and reasonably satisfactory to Buyer at their expense, and to contest or
compromise such claim, action, suit or proceeding. Upon such assumption of
defense by Seller, Buyer shall cooperate with Seller in Seller’s conduct of such
defense to the extent reasonably requested by Seller and at Seller’s expense
and, so long as Seller is vigorously defending such claim, action, suit or
proceeding, the Buyer Indemnified Parties shall not settle or compromise the
same. Notwithstanding the foregoing, without the prior written consent of Buyer,
Seller shall not be entitled to settle any claim, action, suit or proceedings
the defense of which has been assumed by Seller if (i) the Losses to Buyer
Indemnified Parties are not fully covered by Seller provided herein, (ii) such
settlement could reasonably be expected to have a Material Adverse Effect or
impose any material condition or limitation on the business, operations,
prospects or condition (financial or otherwise) of Buyer or the Business, or
(iii) such settlement involves a criminal matter. Notwithstanding the third
sentence of this Section 9.1(b), Buyer may, by notice to Seller, assume its
exclusive right to defend, compromise or settle any claim, Action, suit or
proceedings at Seller’s sole expense if (x) Seller is a Person against whom the
claim is made and Buyer determines in good faith that joint representation would
be inappropriate, (y) Seller fails to provide reasonable assurance to Buyer of
his financial capacity to defend such claim and provide indemnification with
respect to such claim or Buyer reasonably determines that Seller is not
vigorously defending such claim, or (z) if Buyer reasonably determines that a
claim may adversely affect it, any other Buyer Indemnified Party or any of their
Affiliates other than as a result of monetary damages for which it would be
entitled to indemnification under this Agreement.

34

--------------------------------------------------------------------------------

             9.2         Indemnification by Buyer.

                             (a)         Buyer agrees to indemnify, defend and
hold harmless Seller, Key Employees and Seller’s heirs and permitted assigns
(collectively “Seller Indemnified Parties”) against and in respect of any and
all Losses suffered or incurred by any such party by reason of, arising out of,
relating to, or in connection with (i) any breach by Buyer of any representation
and warranty of Buyer set forth herein; (ii) any breach by Buyer of any covenant
of Buyer hereunder or under any other document to be executed by Buyer in
connection herewith; and (iii) as required by Section 7.2(e)(ii) .

                             (b)         Notice of Claim; Right to Defend. As
soon as reasonably practical, Seller shall give Buyer prompt written notice of
any claim, suit or demand which Seller reasonably believes will give rise to a
claim for indemnification under Section 9.2; provided, however, that the failure
of Seller to give such written notice as soon as reasonably practical shall not
affect the liability of Buyer hereunder, except to the extent that the rights of
Buyer to defend itself or to cure or mitigate the damages are actually
prejudiced thereby. Thereafter, Seller shall furnish to Buyer, in reasonable
detail, such information as they may have with respect to such Action or other
event, including copies of any summons, complaint or other pleading which may
have been served upon the Seller Indemnified Party or any written claim, demand,
invoice, billing or other document evidencing or asserting the same. Seller
shall designate in writing all information and documents that they furnish to
Buyer pursuant to this Section 9.2(b) as being with respect to a claim, action,
suit or proceeding under this Section 9.2(b) . Provided Buyer, within ten (10)
days after receipt of such written notice from Seller, shall acknowledge in
writing to Seller Buyer’s assumption of responsibility for defense and
indemnification with respect to such claim, action, suit or proceeding, Buyer
shall have the right to assume defense of such claim, action, suit or proceeding
through counsel reasonably selected by Buyer at Buyer’s expense, and to contest
or compromise such claim, action, suit or proceeding; provided that Buyer shall
regularly inform Seller of the status of such claim, action, suit or proceeding
and provide Seller the reasonable opportunity to participate in the defense or
settlement of such claim, action, suit or proceeding. Upon such assumption of
defense by Buyer, the Seller Indemnified Parties shall cooperate with Buyer in
Buyer’s conduct of such defense to the extent reasonably requested by Buyer and
at Buyer’s expense and, so long as Buyer is defending such claim, action, suit
or proceeding, the Seller Indemnified Parties shall not settle or compromise the
same. Notwithstanding the foregoing, Sellers may, by notice to Buyer, assumes
its exclusive right to defend, compromise or settle any claim, action, suit or
proceedings if Buyer is also a Person against whom the claim is made and Sellers
determine in good faith that joint representation would be inappropriate.

35

--------------------------------------------------------------------------------

             9.3         Limitations on Indemnification.

                             (a)         Notwithstanding anything contained
herein to the contrary, the obligations of indemnification pursuant to clause
(i) in Section 9.1(a) and clause (i) in Section 9.2(a) of this Agreement shall
be limited as follows:

             (i)         no Buyer Indemnified Party shall be entitled to
indemnification pursuant to clause (i) in Section 9.1(a) hereof unless and until
the aggregate dollar amount of all such claims shall have exceeded $20,000, and
after such amount has been exceeded, the Buyer Indemnified Parties shall be
indemnified for all Losses back to the first dollar; and

             (ii)         no Seller Indemnified Party shall be entitled to
indemnification pursuant to clause (i) in Section 9.2(a) hereof unless and until
the aggregate dollar amount of all such claims shall have exceeded $20,000, and
after such amount has been exceeded, the Seller Indemnified Parties shall be
indemnified for all Losses back to the first dollar.

              (iii)       the maximum aggregate liability of either party for
indemnification claims made pursuant to clause (i) in Section 9.1(a) and clause
(i) in Section 9.2(a) shall each be limited to:

                             (1)         Five million dollars ($5,000,000),
except that in no event shall Seller be liable for amounts in excess of the
aggregate amount actually already paid and the amounts which will be paid to
Seller pursuant to Section 2.4 of this Agreement, if the indemnifying party
acknowledges that it is, or a court of competent jurisdiction determines, that
it is responsible for the indemnification claim; or

                             (2)         The aggregate amount actually already
paid to Seller pursuant to Section 2.4 of this Agreement at such time as notice
of the claim is brought to Seller’s attention in the manner provided in Section
9.2(b) above, if a court of competent jurisdiction determines that the
indemnifying party is not responsible for the indemnification claim.

                             (b)         No claim pursuant to Section 9.1 and
Section 9.2 may be asserted under this Agreement unless either (i) the party
making the claim gives the party against whom the claim is to be made notice of
such claim before the end of the applicable survival period under Section 9.4 or
(ii) the party against whom the claim would be made has knowledge of the facts
which are the basis of the claim before the end of the applicable survival
period under Section 9.4.

36

--------------------------------------------------------------------------------

                             (c)         The limitations on indemnification set
forth in this Section 9.3 shall not be applicable to any claim based upon fraud
or intentional misrepresentation.

             9.4         Survival. The representations and warranties of the
parties as set forth in this Agreement shall survive the Closing for four (4)
years following the Effective Date, and any claim based upon fraud or
intentional misrepresentation shall survive the Closing indefinitely without
limitation.

             9.5         Right of Offset. Buyer shall have the right to offset
any Losses of Buyer Indemnified Parties under this Agreement against any amount
owing by a Buyer Indemnified Party to Seller hereunder or the Seller Documents.
Neither the exercise of nor the failure to exercise such right of setoff will
constitute an election of remedies or limit Buyer in any manner in the
enforcement of any other remedies that may be available to it.

ARTICLE 10
MISCELLANEOUS PROVISIONS

             10.1      Notices. Unless otherwise provided herein, any notice,
approval or disapproval, request, instruction, other document or communication
to be given hereunder by any party to the other parties must be in writing and
shall be deemed given (a) if by transmission by facsimile or hand delivery, when
delivered (provided that such communications are concurrently sent by mail in
accordance with sub-clause (b) or (c) below); (b) if mailed via the official
governmental mail system, five (5) days after mailing, provided said notice is
sent first class, postage pre-paid, via certified or registered mail, with a
return receipt requested; or (c) if mailed by an internationally recognized
overnight express mail service, two (2) days after deposit therewith prepaid.
All notices shall be addressed to the parties at the respective addresses as
follows:

  To the Company or Seller:             David Ludwig     10 Sunset Hills
Professional Center     Edwardsville, IL 62025         with a copy to:          
  Byron Carlson Petri & Kalb, LLC     c/o Christopher Byron     411 St. Louis
Street     Edwardsville, IL 62025         To Buyer: Heritage Global, Inc.     1
Toronto Street, Suite 700     Toronto, Ontario M5C 2V6     Attention: Allan
Silber

37

--------------------------------------------------------------------------------


  with a copy to:             Harwell Howard Hyne Gabbert & Manner, P.C.     333
Commerce Street, Suite 1500     Nashville, TN 37201     Facsimile: 615-251-1056
    Attention: Mark Manner

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.1.

             10.2      Exhibits and Schedules to this Agreement. All Exhibits
and Schedules hereto, or documents expressly incorporated into this Agreement,
are hereby incorporated into this Agreement and are hereby made a part hereof as
if set out in full in this Agreement.

             10.3      Assignment; Successors in Interest. No assignment or
transfer by Buyer, Seller or the Company of their respective rights and
obligations hereunder shall be made except with the prior written consent of the
other parties hereto, except that without the consent of Seller or the Company,
Buyer may (i) collaterally assign its rights hereunder to its lender or its
Affiliate’s lender or lenders or (ii) assign its rights and obligations
hereunder to any of its Affiliates, or (iii) assign its rights and obligations
hereunder in connection with any sale of all or substantially all of the assets
of Buyer or its Subsidiaries (or such Affiliate), or a transfer of voting
control of Buyer or its Subsidiaries (or such Affiliate), including by way of
merger. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their permitted successors and assigns, and any reference
to a party hereto shall also be a reference to a permitted successor or assign.
Any assignment or transfer in violation of this Agreement will be void.

             10.4      Controlling Law; Integration. This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois without reference to Illinois’s choice of law rules. This
Agreement supersedes all negotiations, agreements and understandings among the
parties with respect to the subject matter hereof. This Agreement and each other
agreement dated the date hereof or the Effective Date between Buyer, Seller, and
the Company, constitute the entire agreement among the parties hereto with
respect to the subject matter hereof.

             10.5      Amendment; Waiver. This Agreement may not be amended,
restated, modified, supplemented or waived except by written agreement of Buyer
and Seller. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder (and no course of dealing between or among any of
the parties) shall operate as a waiver of any such right, power or privilege. No
waiver of any default on any one occasion shall constitute a waiver of any
subsequent or other default. No single or partial exercise of any such right,
power or privilege shall preclude the further or full exercise thereof.

             10.6      Severability. Any provision set forth in this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by Law, the parties hereto waive any provision of Law that renders any
such provision prohibited or unenforceable in any respect.

38

--------------------------------------------------------------------------------

             10.7      Counterparts. This Agreement may be executed in two (2)
or more counterparts (and the same may be delivered by means of facsimile or PDF
file), each of which shall be deemed an original, and it shall not be necessary
in making proof of this Agreement or the terms hereof to produce or account for
more than one of such counterparts.

             10.8      No Third-Party Beneficiary. Nothing expressed or implied
in this Agreement is intended, or shall be construed, to confer upon or give any
Person, firm or corporation other than the parties hereto, and their successors
or assigns, any rights, remedies, obligations or Liabilities under or by reason
of this Agreement or result in such Person, firm or corporation being deemed a
third-party beneficiary of this Agreement, except that the provisions of Article
9 may be enforced by any Person who is entitled to indemnification or insurance
coverage thereunder.

             10.9      JURISDICTION AND FORUM; WAIVER OF JURY TRIAL.

                             (a)         THE PARTIES HERETO AGREE THAT THE
EXCLUSIVE FORUM AND VENUE FOR ANY DISPUTES BETWEEN ANY OF THE PARTIES HERETO
ARISING OUT OF THIS AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN THE STATE
OF ILLINOIS. THE FOREGOING SHALL NOT LIMIT THE RIGHTS OF ANY PARTY HERETO TO
OBTAIN EXECUTION OF JUDGMENT IN ANY OTHER JURISDICTION. THE PARTIES HERETO
FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW, THAT FINAL AND UNAPPEALABLE
JUDGMENT AGAINST ANY OF THEM IN ANY ACTION OR PROCEEDING CONTEMPLATED ABOVE
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION WITHIN OR
OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT, A CERTIFIED OR EXEMPLIFIED
COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF SUCH
JUDGMENT.

                             (b)         EACH OF THE PARTIES HERETO HEREBY
EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT
LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION,
EACH OF THE PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR
ANY MANNER IN WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH
SECTION 10.1 OF THIS AGREEMENT.

                             (c)         EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
CONTEMPLATED TRANSACTIONS.

39

--------------------------------------------------------------------------------

             10.10      Interpretation. As all parties have participated in the
drafting of this Agreement, any ambiguity shall not be construed against any
party as the drafter.

             10.11      Specific Performance and Other Remedies. Seller and the
Company each acknowledge that the performance of Seller’s and the Company’s
obligations under this Agreement and to consummate the Contemplated Transactions
are special, unique and of extraordinary character, and that, in the event that
Seller or the Company breaches, threatens to breach or fails or refuses to
perform any of its obligations under this Agreement, irreparable injury to Buyer
shall result. Seller and the Company each agree, therefore, that in the event
that any of them breaches, threatens to breach or fails or refuses to perform
any of its obligations under this Agreement, Buyer shall be entitled to, in
addition to any remedies at Law under this Agreement for damages or other
equitable relief, specific performance of such covenant or agreement hereunder,
including injunctive relief without the necessity of posting a bond.

             10.12      Expenses. Except as otherwise expressly provided in this
Agreement, each of Buyer, on the one hand, and Seller (for himself and the
Company), on the other hand, shall pay their respective costs and expenses
incurred in connection with this Agreement and the Contemplated Transactions,
including fees and expenses of their own respective financial advisors,
accountants and counsel. Notwithstanding anything in this Agreement to the
contrary, Buyer and Seller shall pay, equally, all costs arising out of or
related to the performance of an audit of the Company Party’s financial
statements as required to satisfy Buyer’s SEC reporting obligations; provided
that Seller shall not be obligated to pay an amount exceeding twelve thousand
five hundred dollars ($12,500) and Seller shall only be required to pay such
amount in the event that the transactions contemplated by this Agreement take
place at Closing.

40

--------------------------------------------------------------------------------

             IN WITNESS WHEREOF, the parties hereto have caused this Stock
Purchase Agreement to be duly executed, as of the date first above written.

BUYER:

HERITAGE GLOBAL, INC.

  By: /s/Allan Silber   Name: Allan Silber   Title: President

[Buyer Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

             IN WITNESS WHEREOF, the parties hereto have caused this Stock
Purchase Agreement to be duly executed, as of the date first above written.

COMPANY:

NATIONAL LOAN EXCHANGE, INC.

  By: /s/David Ludwig   Name: David Ludwig   Title: President

SELLER:

  /s/David Ludwig   David Ludwig

[Seller Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------